                                                                                    Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55         Desc
                                                                                                             Main Document    Page 1 of 140


                                                                                     1 Jeffrey I. Golden, State Bar No. 133040
                                                                                       jgolden@wgllp.com
                                                                                     2 Kerry A. Moynihan, State Bar No. 250571
                                                                                       kerry@kamlegal.com
                                                                                     3 WEILAND GOLDEN GOODRICH LLP
                                                                                       650 Town Center Drive, Suite 600
                                                                                     4 Costa Mesa, California 92626
                                                                                       Telephone: (714) 966-1000
                                                                                     5 Facsimile:     (714) 966-1002

                                                                                     6 Attorneys for Chapter 7 Trustee
                                                                                       Thomas H. Casey
                                                                                     7

                                                                                     8                        UNITED STATES BANKRUPTCY COURT

                                                                                     9                         CENTRAL DISTRICT OF CALIFORNIA

                                                                                    10                                   SANTA ANA DIVISION

                                                                                    11 In re                                     Case No. 8:19-bk-14865-MW
                                                                                                                                 Chapter 7
Weiland Golden Goodrich LLP




                                                                                    12 ICE ENERGY HOLDINGS, INC., a
                                                                                       Delaware corporation,                     CHAPTER 7 TRUSTEE’S MOTION FOR ORDER:
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                                 (1) APPROVING ASSET PURCHASE
                                                                                                             Debtor.                 AGREEMENT AND AUTHORIZING SALE OF
                                                                                    14                                               DEBTOR’S ASSETS FREE AND CLEAR OF
                                                                                                                                     LIENS, CLAIMS AND INTERESTS PURSUANT
                                                                                    15                                               TO 11 U.S.C. § 363(b) AND (f);
                                                                                                                                 (2) APPROVING COMPROMISE OF SECURED
                                                                                    16                                               CREDITOR’S CLAIM PURSUANT TO F. R.
                                                                                                                                     BANKR. PROC. 9019;
                                                                                    17                                           (3) REJECTING OR ASSUMING AND ASSIGNING
                                                                                                                                     CERTAIN EXECUTORY CONTRACTS AND
                                                                                    18                                               UNEXPIRED LEASES;
                                                                                                                                 (4) APPROVING BUYER, SUCCESSFUL BIDDER,
                                                                                    19                                               AND ANY BACK-UP BIDDERS, AS GOOD-
                                                                                                                                     FAITH PURCHASERS PURSUANT TO
                                                                                    20                                               11 U.S.C. § 363(m);
                                                                                                                                 (5) AUTHORIZING PAYMENT OF UNDISPUTED
                                                                                    21                                               LIENS AND OTHER ORDINARY COSTS OF
                                                                                                                                     SALE, EXCEPT AS TO PURPORTED JUNIOR
                                                                                    22                                               SECURED CREDITORS

                                                                                    23                                            MEMORANDUM OF POINTS AND AUTHORITIES;
                                                                                                                                  DECLARATIONS OF THOMAS H. CASEY IN
                                                                                    24                                            SUPPORT

                                                                                    25                                           DATE:       February 19, 2020
                                                                                                                                 TIME:       9:00 a.m.
                                                                                    26                                           PLACE:      Courtroom 6C
                                                                                                                                             411 W. Fourth Street
                                                                                    27                                                       Santa Ana, CA 92701

                                                                                    28
                                                                                                                                               MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW                Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                                     Desc
                                                                                                                         Main Document    Page 2 of 140


                                                                                     1                                                  TABLE OF CONTENTS

                                                                                     2                                                                                                                               Page

                                                                                     3 I.        INTRODUCTION.................................................................................................... 1
                                                                                     4 II.       FACTS ................................................................................................................... 2
                                                                                     5           A.        Procedural Background ............................................................................... 2
                                                                                     6           B.        The Debtor’s Business ................................................................................ 3
                                                                                     7           C.        Secured Claim of Buyer’s Subsidiary, Ice Bear ........................................... 4
                                                                                     8           D.        Proposed Sale ............................................................................................. 4
                                                                                     9           E.        Marketing and Value of the Property ........................................................... 9
                                                                                    10           F.        Liens, Claims, and Interests ........................................................................ 9
                                                                                    11 III.      RESERVATION OF RIGHTS ............................................................................... 10
Weiland Golden Goodrich LLP




                                                                                    12 IV.       PROPOSED OVERBID PROCEDURE ................................................................ 10
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 V.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                 MEMORANDUM OF POINTS AND AUTHORITIES ............................................ 11
                                                                                    14           A.        The Compromise of the Secured Claim is Fair and Equitable ................... 11
                                                                                    15           B.        The Sale is in the Best Interest of the Estate and Should be
                                                                                                           Approved ................................................................................................... 13
                                                                                    16
                                                                                                 C.        The Trustee May Sell the Property Free and Clear of Liens,
                                                                                    17                     Claims and Interests .................................................................................. 15
                                                                                    18           D.        The Court Should Authorize the Trustee to Assume and Assign
                                                                                                           or Reject the Executory Contracts Listed in Exhibit B to the
                                                                                    19                     Agreement ................................................................................................. 16
                                                                                    20           E.        Adequate Notice of the Sale is Proposed .................................................. 17
                                                                                    21           F.        The Buyer of the Property Should be Deemed a “Good Faith
                                                                                                           Purchaser” Pursuant to 11 U.S.C. § 363(m) .............................................. 17
                                                                                    22
                                                                                                 G.        The Trustee Should be Authorized to Make Distributions of the
                                                                                    23                     Sale Proceeds to Secured Creditors with Allowed, Undisputed
                                                                                                           Claims, Except as to the Purported Junior Secured Claims ...................... 18
                                                                                    24
                                                                                         VI.     THE WAIVER OF THE STAY IS APPROPRIATE................................................ 19
                                                                                    25
                                                                                         VII.    CONCLUSION ..................................................................................................... 19
                                                                                    26
                                                                                         DECLARATION OF THOMAS CASEY ........................................................................... 21
                                                                                    27

                                                                                    28
                                                                                                                                                          i                                       TABLE OF AUTHORITIES
                                                                                    Case 8:19-bk-14865-MW               Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                             Desc
                                                                                                                        Main Document    Page 3 of 140


                                                                                     1                                             TABLE OF AUTHORITIES

                                                                                     2                                                                                                                  Page(s)

                                                                                     3
                                                                                                                                                 CASES
                                                                                     4
                                                                                         Community Thrift & Loan v. Suchy (In re Suchy),
                                                                                     5       786 F.2d 900 (9th Cir. 1985) ................................................................................ 16
                                                                                     6 Ewell v. Diebert (In re Ewell),
                                                                                              958 F.2d 276 (9th Cir. 1992) ................................................................................ 16
                                                                                     7
                                                                                       Garrett v. Coast & S. Fed. Sav. & Loan Assn.,
                                                                                     8        9 Cal. 3d 731 (1973) ............................................................................................ 14
                                                                                     9 In re 240 North Brand Partners, Ltd.,
                                                                                              200 B.R. 653 (B.A.P. 9th Cir. 1996) ............................................................... 10, 11
                                                                                    10
                                                                                       In re Abbotts Dairies of Pennsylvania, Inc.,
                                                                                    11        788 F.2d 143 (3d Cir. 1986) ................................................................................. 16
Weiland Golden Goodrich LLP




                                                                                    12 In re America West Airlines,
                                                                                              166 B.R. 908 (Bankr. D. Ariz. 1994) ..................................................................... 10
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       In re Crown Corporation,
                                                                                    14        679 F.2d 774 (9th Cir. 1982) ................................................................................ 17
                                                                                    15 In re DWS Investments, Inc.,
                                                                                              121 B.R. 845 (Bankr. C.D. Cal. 1990) .................................................................. 15
                                                                                    16
                                                                                       In re Ernst Home Center, Inc.,
                                                                                    17        209 B.R. 974 (Bankr. W.D. Wash. 1997) ............................................................. 11
                                                                                    18 In re Lionel Corp.,
                                                                                               722 F.2d 1063 (2d Cir. 1983) ............................................................................... 10
                                                                                    19
                                                                                       In re Onouli-Kona Land Co.,
                                                                                    20         846 F.2d 1170 (9th Cir. 1988) .............................................................................. 16
                                                                                    21 In re Vest Assocs.,
                                                                                              217 B.R. 696 (Bankr. S.D.N.Y. 1998)................................................................... 15
                                                                                    22
                                                                                       In re Walter,
                                                                                    23        83 B.R. 14 (B.A.P. 9th Cir. 1988) ......................................................................... 11
                                                                                    24 In re Wilde Horse Enterprises, Inc.,
                                                                                              136 B.R. 830 (Bankr. C.D. Cal. 1991) .................................................................. 11
                                                                                    25
                                                                                       Ridgley v. Topa Thrift & Loan Ass’n,
                                                                                    26        17 Cal. 4th 970 (1998) ......................................................................................... 14
                                                                                    27                                                        STATUTES
                                                                                    28 11 U.S.C. § 363(b) .............................................................................. 1, 10, 11, 19, 22, 27
                                                                                                                                                     ii                                   TABLE OF AUTHORITIES
                                                                                    Case 8:19-bk-14865-MW                 Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                                Desc
                                                                                                                          Main Document    Page 4 of 140


                                                                                     1                                         TABLE OF AUTHORITIES (cont.)

                                                                                     2                                                                                                                      Page(s)

                                                                                     3 11 U.S.C. § 363(b)(1)...................................................................................................... 17

                                                                                     4 11 U.S.C. § 363(f) ................................................................................. 1, 9, 12, 19, 22, 27

                                                                                     5 11 U.S.C. § 363(h) .......................................................................................................... 19

                                                                                     6 11 U.S.C. § 363(m) ............................................................................. 1, 16, 17, 19, 22, 27

                                                                                     7                                                  OTHER AUTHORITIES
                                                                                     8 Federal Rule of Bankruptcy Procedure 9019(a) .............................................................. 19

                                                                                     9

                                                                                    10

                                                                                    11
Weiland Golden Goodrich LLP




                                                                                    12
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                                        iii                                    TABLE OF AUTHORITIES
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                                Main Document    Page 5 of 140


                                                                                     1 TO THE HONORABLE MARK WALLACE, UNITED STATES BANKRUPTCY JUDGE,

                                                                                     2 DEBTOR, DEBTOR’S COUNSEL, AND ALL INTERESTED PARTIES:

                                                                                     3         Thomas H. Casey, the Chapter 7 trustee (the “Trustee”) of the estate (the “Estate”)

                                                                                     4 of Ice Energy Holdings, Inc. (the “Debtor”) submits the Chapter 7 Trustee’s Motion for

                                                                                     5 Order: (1) Approving Asset Purchase Agreement and Authorizing Sale of Debtor’s Assets

                                                                                     6 Free and Clear of Liens, Claims, and Interests Pursuant to 11 U.S.C. § 363(b) and (f);

                                                                                     7 (2) Approving Compromise of Secured Creditor’s Claim Pursuant to Federal Rule of

                                                                                     8 Bankr. Procedure 9019; (3) Rejecting or Assuming and Assigning Certain Executory

                                                                                     9 Contracts and Unexpired Leases; (4) Approving Buyer, Successful Bidder, and any Back-

                                                                                    10 Up Bidders, as Good Faith Purchasers Pursuant to 11 U.S.C. § 363(m); and (5)

                                                                                    11 Authorizing Payment of Undisputed Liens and Other Ordinary Costs of Sale (the
Weiland Golden Goodrich LLP




                                                                                    12 “Motion”). In support of the Motion, Trustee submits the following memorandum of points
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 and authorities and his declaration (the “Casey Declaration”).
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15 I.      INTRODUCTION

                                                                                    16         By this Motion, Trustee requests approval of an asset purchase agreement (the

                                                                                    17 "Agreement") entered into between Trustee, on the one hand, and ACP Thule

                                                                                    18 Investments, LLC (“Buyer”) and Ice Bear SPV #1, LLC (“Ice Bear”), a wholly owned

                                                                                    19 subsidiary of Buyer, on the other hand. Prior to the Petition Date, the Debtor was in the

                                                                                    20 business (“Business”) of developing, manufacturing, distributing, installing, and

                                                                                    21 maintaining specialized Ice Bear Units (“Units”), which generally operate alongside

                                                                                    22 commercial heating, ventilating, and air conditioning units (“HVACs”) sourced by Debtor

                                                                                    23 from a third-party manufacturer. The Units are designed to significantly reduce utility costs

                                                                                    24 by using electricity purchased at lower “off-peak” nighttime utility rates to cool refrigerant

                                                                                    25 and create ice for daytime use in large commercial and industrial air conditioning

                                                                                    26 applications.

                                                                                    27         A true and correct copy of the Agreement, including its Exhibits, is attached as

                                                                                    28 Exhibit "1" to this Motion. The Agreement provides for the sale (“Proposed Sale”) to
                                                                                                                                       1             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW            Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                 Desc
                                                                                                                     Main Document    Page 6 of 140


                                                                                     1 Buyer, subject to overbid by other prospective purchasers, all rights, titles and interests of

                                                                                     2 the Estate in and to substantially all personal property (tangible and intangible), owned,

                                                                                     3 leased, used or held by Debtor prior to the Petition Date in connection with the Business,

                                                                                     4 (the “Sale Assets”1), including: (1) inventory, finished goods, work in progress, materials,

                                                                                     5 parts, supplies, equipment, shipping materials, patents, trademarks, copyrights, licenses,

                                                                                     6 technologies, marketing materials, intellectual property, packaging materials and open

                                                                                     7 purchase orders (“Business Assets”), as more particularly described on Exhibit "A" to the

                                                                                     8 Agreement; (2) the real property leases ("Assigned Leases") described on Exhibit "B” to

                                                                                     9 the Agreement; and (3) the executory contracts, if any, ("Assigned Contracts") described

                                                                                    10 on Exhibit "C” attached to the Agreement; but not any Excluded Assets or Excluded

                                                                                    11 Liabilities as defined in the Agreement, for the purchase price (“Purchase Price”) of
Weiland Golden Goodrich LLP




                                                                                    12 $3,500,000.00, plus release of Buyer and Ice Bear, effective upon the closing of the
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Proposed Sale (“Closing”), of all unsecured Claims held by them against the Estate, as a
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 sale and conveyance free and clear of Liens and Interests pursuant to 11 U.S.C.

                                                                                    15 §§ 363(b) and (f).

                                                                                    16           As discussed herein, Trustee believes the Purchase Price represents fair value for

                                                                                    17 the Sale Assets, and that the Agreement and Proposed Sale are reasonable and in the

                                                                                    18 best interest of the Estate. Moreover, pursuant to the Agreement, in addition to the

                                                                                    19 Purchase Price, the Estate will retain certain assets, including cash and cash equivalents,

                                                                                    20 and will be entitled to receive 30% of the net proceeds, if any, obtained on account of

                                                                                    21 certain Claims held by the Estate that Buyer and Ice Bear have represented to Trustee

                                                                                    22 may have value over and above the cost of pursuing such Claims for the shared benefit of

                                                                                    23 Buyer and the Estate. Buyer is also waiving its right to any recovery on account of an

                                                                                    24 alleged unsecured claim.

                                                                                    25

                                                                                    26

                                                                                    27
                                                                                           1
                                                                                               All terms as defined in the Agreement are incorporated herein by this reference.
                                                                                    28
                                                                                                                                               2               MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                                Main Document    Page 7 of 140


                                                                                     1 II.     FACTS

                                                                                     2         A.     Procedural Background

                                                                                     3         On December 17, 2019, Debtor filed a voluntary skeletal petition for relief under

                                                                                     4 Chapter 7 of Title 11 of the United States Code. Thomas H. Casey was duly appointed as

                                                                                     5 the Chapter 7 Trustee. On December 30, 2019, Debtor filed its Schedules and Statement

                                                                                     6 of Financial Affairs.

                                                                                     7         B.     The Debtor’s Business

                                                                                     8         Debtor is a corporation organized under the laws of the State of Delaware with its

                                                                                     9 principal place of business in California. Prior to the Petition Date, the Debtor developed,

                                                                                    10 manufactured, distributed, installed, and maintained specialized the Units, with each being

                                                                                    11 paired with one or more HVAC Units sourced by Debtor from a third-party manufacturer.
Weiland Golden Goodrich LLP




                                                                                    12 The Units are designed to significantly reduce utility costs by using electricity purchased at
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 lower “off-peak” nighttime utility rates to cool refrigerant and create ice for daytime use in
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 large commercial and industrial air conditioning applications. Ice Bear was Debtor’s

                                                                                    15 largest customer.

                                                                                    16         In or about June 2018, Debtor entered into a Master Goods and Services

                                                                                    17 Agreement (“MGSA”) with Ice Bear, a wholly owned subsidiary of Buyer, pursuant to

                                                                                    18 which Debtor was to manufacture, install, and deliver all goods and services that Ice Bear

                                                                                    19 required in order to perform under various agreements between Ice Bear and Southern

                                                                                    20 California Edison (“SCE”) (“Energy Service Agreements” or “ESAs”), including, but not

                                                                                    21 limited to, customer acquisition, manufacturing and installation of the Ice Bear Units, and

                                                                                    22 post-installation inspections, maintenance, and repairs.

                                                                                    23         Debtor’s Schedules list potentially significant assets. In addition to approximately

                                                                                    24 $110,000 in cash, some or all of which might be encumbered, Debtor listed numerous

                                                                                    25 assets, including:

                                                                                    26               Inventory of a total value in excess of $11 million, consisting of
                                                                                    27                approximately $6 million in Ice Bear Units, $4.4 million in “Installation and

                                                                                    28                Service Parts”, and $771,000 for Ice Bear Units “needing rework”;
                                                                                                                                       3             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                                 Main Document    Page 8 of 140


                                                                                     1               Various intellectual property, namely 16 US patents and 32 international
                                                                                     2                patents, valued at $9.4 million;

                                                                                     3               Various machinery valued at approximately $215,000.
                                                                                     4         C.     Secured Claim of Buyer’s Subsidiary, Ice Bear

                                                                                     5         In or about February 5, 2016, Debtor and DHN Capital, LLC dba Nations Interbanc

                                                                                     6 (“Nations”) entered into a factoring and security agreement pursuant to which Nations

                                                                                     7 agreed to provide Debtor with up to $1,000,000 of funding, secured by all of the Debtor’s

                                                                                     8 assets. On or about February 10, 2016, Nations perfected its security interest in all of the

                                                                                     9 Debtor’s assets by filing a UCC Financing Statement with the Delaware Department of

                                                                                    10 State as Document No. 2016 0811040.

                                                                                    11         In or about December 2019, Ice Bear purchased Nations’ claim, and on December
Weiland Golden Goodrich LLP




                                                                                    12 17, 2019, Ice Bear recorded a UCC-3 Statement amending the UCC Financing Statement
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 to reflect Ice Bear as the secured party. Ice Bear asserts the current amount of its secured
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 claim is $1,297,665.49 (“Secured Claim”).

                                                                                    15         However, on or about October 9, 2019, Ice Bear recorded additional UCC financing

                                                                                    16 statements in Delaware and California, which Debtor asserts were unauthorized and not

                                                                                    17 supported by any underlying security agreement (“Unauthorized UCCs”). As part of the

                                                                                    18 Sale Agreement, immediately following execution, Ice Bear is required to immediately

                                                                                    19 release and terminate the Unauthorized UCCs, regardless of whether Buyer is the

                                                                                    20 Successful Purchaser.

                                                                                    21         D.     Proposed Sale

                                                                                    22         By this Motion, Trustee seeks approval of the Agreement and the Proposed Sale of

                                                                                    23 all right, title and interest of the Estate in and to the Sale Assets, including as more fully

                                                                                    24 described in the Agreement: (1) inventory, finished goods, work in progress, materials,

                                                                                    25 parts, supplies, equipment, shipping materials, patents, trademarks, copyrights, licenses,

                                                                                    26 technologies, marketing materials, intellectual property, packaging materials and open

                                                                                    27 purchase orders (“Business Assets”), as more particularly described on Exhibit "A" to the

                                                                                    28 Agreement; (2) the real property leases ("Assigned Leases") described on Exhibit "B” to
                                                                                                                                         4            MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW            Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55          Desc
                                                                                                                     Main Document    Page 9 of 140


                                                                                     1 the Agreement; and (3) the executory contracts, if any, ("Assigned Contracts") described

                                                                                     2 on Exhibit "C” attached to the Agreement; but not any Excluded Assets or Excluded

                                                                                     3 Liabilities, as defined in the Agreement. Casey Decl., Ex. “1.”

                                                                                     4         The salient terms of the compromise and Sale Agreement are as follows:

                                                                                     5         1.      The Agreement is contingent upon Bankruptcy Court approval of this Motion

                                                                                     6 and the Agreement, as well as the Bidding Procedures, Break-Up Fee and Expense

                                                                                     7 Reimbursement. If Court approval is not received by February 28, 2020, the Parties may,

                                                                                     8 but are not required to, rescind the Agreement such that it will have no binding effect on

                                                                                     9 the Parties.

                                                                                    10         2.      The Purchase Price of the Sale Assets consists of the following:

                                                                                    11                a.   Buyer’s assumption of the Assigned Liabilities;
Weiland Golden Goodrich LLP




                                                                                    12                b.   Buyer’s obligations under the Trust Agreement;
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                c.   Buyer and Ice Bear’s waiver of the Conditionally Waived Unsecured
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Claims, as set forth in Section 3.7 of the Agreement;

                                                                                    15                d.   Buyer’s payment of Cure Costs pursuant to Section 3.4;

                                                                                    16                e.   The Carve-Out, as described in Section 5.4; and

                                                                                    17                f.   Payment of $3,500,000, comprised and payable by Buyer to Seller as

                                                                                    18 follows, and subject to overbid:

                                                                                    19                        i.        On or prior to on the Execution Date, the Initial Deposit in the

                                                                                    20                                  amount of $350,000.00, by way of cashier's check;

                                                                                    21                        ii.       A credit bid of Buyer Secured Claim, as defined in the

                                                                                    22                                  agreement, in the amount of $1,297,665.49; and

                                                                                    23                        iii.      Prior to or at Closing, the Final Deposit of $1,852,334.51.

                                                                                    24         3.      The sale of the Sale Assets is subject to overbid, and the specific

                                                                                    25 procedures for overbidding shall be determined by the Bankruptcy Court in advance of the

                                                                                    26 hearing on this Sale Motion in its Bidding Procedures, Break-Up Fee and Expense

                                                                                    27 Reimbursement Approval Order;

                                                                                    28         4.      Under the terms set forth in the Agreement, Buyer’s Secured Claim will be
                                                                                                                                          5             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                               Main Document   Page 10 of 140


                                                                                     1 deemed allowed in the amount of $1,297,665.49 and secured as a first priority lien against

                                                                                     2 all assets pledged by Debtor to secure the Secured Claim, and shall be credit bid in its

                                                                                     3 entirety toward the Purchase Price and deemed satisfied and paid;

                                                                                     4         5.     As set forth more specifically in the Agreement and in the Trust Motion filed

                                                                                     5 concurrently herewith, Buyer shall i) take immediate possession of the Trust HVACS, and

                                                                                     6 thereafter hold the Trust HVACS, in trust, for the benefit of the Estate, pending the Closing

                                                                                     7 or the consummation of an Alternative Transaction, ii) cause those Trust HVACS to be

                                                                                     8 removed from the Trust Premises before the Trust Removal Deadline, iii) use

                                                                                     9 commercially reasonable good faith best efforts to properly, safely and securely store the

                                                                                    10 Trust HVACS pending the Closing or consummation of an Alternative Transaction, iv)

                                                                                    11 advance payment to the Trust Premises Lessor; v) and maintain liability insurance in
Weiland Golden Goodrich LLP




                                                                                    12 accordance with the Agreement;
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13         6.     Notwithstanding the foregoing, Buyer is may directly pay any Ordinary
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Course Expenses reasonably necessary to preserve and maintain the Sale Assets,

                                                                                    15 including any moving, storage, security service, utility costs, rents, and internet service

                                                                                    16 provider fees, not otherwise paid by Buyer under the Trust Agreement;

                                                                                    17         7.     Trustee may utilize the Initial Deposit to fund the payment by the Estate of

                                                                                    18 any Ordinary Course Expenses, with the prior written consent of Buyer, and in the event

                                                                                    19 any portion of the Initial Deposit is used by Trustee to pay any expenses payable by Buyer

                                                                                    20 under the Agreement, Buyer will promptly replace the portion of the Initial Deposit so

                                                                                    21 applied, which replacement will not reduce or be credited toward the payment of the

                                                                                    22 Purchase Price;

                                                                                    23         8.     As set forth in the Agreement, any and all cure payments or adequate

                                                                                    24 protection payments will be paid by Buyer; provided however, that in the event of an

                                                                                    25 Alternative Transaction, Buyer will be entitled to include any adequate protection

                                                                                    26 payments in Buyer’s Expense Reimbursement;

                                                                                    27         9.     In the event the Sale is terminated on account of Buyer’s default, Trustee

                                                                                    28 and the Estate are entitled to keep and retain the entire Initial Deposit in the amount of
                                                                                                                                      6             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                               Main Document   Page 11 of 140


                                                                                     1 $350,000 as liquidated damages, and Buyer's Secured Claim will be subject to the

                                                                                     2 Carve-Out set forth in Section 5.4;

                                                                                     3         10.    As set forth in Section 3.7 of the Agreement, effective upon Closing, Buyer

                                                                                     4 and Ice Bear waive any right to recovery from the Estate, including any recovery on

                                                                                     5 account of the Conditionally Waived Unsecured Claims;

                                                                                     6         11.    if Buyer is the successful purchaser, effective upon Closing, Trustee and

                                                                                     7 the Estate shall be deemed to have waived and released their claims against Buyer and

                                                                                     8 Ice Bear, and Buyer and Ice Bear shall be deemed to have waived any claims against the

                                                                                     9 Debtor, Trustee, and the Estate;

                                                                                    10         12.    Buyer shall release, terminate and otherwise remove from record its

                                                                                    11 separate UCC Financing Statements recorded with the California Secretary of State on
Weiland Golden Goodrich LLP




                                                                                    12 October 19, 2019 and with the Delaware Department of State on October 9, 2019;
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13         13.    The Sale is “as is, where is,” and free and clear of all liens and interests
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 pursuant to 11 U.S.C. § 363(b) and (f);

                                                                                    15         14.    Trustee requests that the Court determine Buyer to be a good faith

                                                                                    16 purchaser within the meaning of 11 U.S.C. § 363(m);

                                                                                    17         15.    The Sale is subject to Bankruptcy Court approval and entry of a Final Order

                                                                                    18 granting this Motion;

                                                                                    19         16.    The leases described in Exhibit B and the executory contracts, if any,

                                                                                    20 described in Exhibit C, shall be assumed and assigned pursuant to 11 U.S.C. § 365(a),

                                                                                    21 and Buyer shall have thirty (30) days to designate any executory contracts as assumed

                                                                                    22 and assigned or as excluded, and designate any other Excluded Assets and Excluded

                                                                                    23 Liabilities;

                                                                                    24         17.    Certain leases described in Exhibit C shall be rejected pursuant to Section

                                                                                    25 11 U.S.C. § 365;

                                                                                    26         18.    Upon Notice of request by Seller, Buyer will fund the cost, not to exceed

                                                                                    27 $100,000.00 absent Buyer's further written approval (“Investigation Payment”), of Seller’s

                                                                                    28
                                                                                                                                      7              MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                               Main Document   Page 12 of 140


                                                                                     1 investigation of potential claims against Debtor’s current and former directors and officers

                                                                                     2 (or related insurance) (“D&O Claims”);

                                                                                     3         19.    The Purported Junior Secured Claims will be subject to the proof of claim

                                                                                     4 filing requirements established in the Bankruptcy Case. If the Seller does not contest a

                                                                                     5 Purported Junior Secured Claim or the related liens within thirty (30) days of the filing of

                                                                                     6 that proof of claim, Buyer and Ice Bear have standing to do so; however, if within ninety

                                                                                     7 (90) days of the proof of claim filing, no objection or challenge has been made, the

                                                                                     8 Purported Junior Secured Claim will be deemed allowed and the holder will be entitled to

                                                                                     9 its share of the Sale proceeds. The Sale proceeds that would go to pay the Purported

                                                                                    10 Junior Secured Claims shall be held in escrow pending resolution of the Purported Junior

                                                                                    11 Secured Claims as set forth in the Agreement;
Weiland Golden Goodrich LLP




                                                                                    12         20.    If the Purported Junior Secured Claims are not allowed, any Sale proceeds
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 that would otherwise be payable to Purported Junior Secured Claims shall first be used to
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 reimburse Buyer for the Investigation Payment (if any and to the extent not already

                                                                                    15 reimbursed), and then any remaining amount shall be distributed 70% to Ice Bear and

                                                                                    16 30% to the Estate;

                                                                                    17         21.    Similarly, any proceeds of D&O Claims shall first be used to reimburse

                                                                                    18 Buyer for the Investigation Payment (if any and to the extent not already reimbursed), and

                                                                                    19 then any remaining amount shall be distributed 70% to Ice Bear and 30% to the Estate;

                                                                                    20         22.    As set forth in the Bidding Procedures, Break-Up Fee and Expense

                                                                                    21 Reimbursement Procedures, and subject to approval of the Bankruptcy Court, in the event

                                                                                    22 that Buyer is not in breach or default of the Agreement, and an Alternative Transaction is

                                                                                    23 consummated, then Trustee will pay to Buyer, solely from the proceeds of the Sale, as

                                                                                    24 consideration for Buyer having incurred the costs of submitting a “stalking horse” offer and

                                                                                    25 negotiating and executing the Agreement, the cash sum of $105,000.00 (the “Break-Up

                                                                                    26 Fee”) or such lesser sum as may be approved by the Bankruptcy Court, and Buyer’s

                                                                                    27 Expense Reimbursement, if and as approved by the Bankruptcy Court.

                                                                                    28
                                                                                                                                      8             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                                Main Document   Page 13 of 140


                                                                                     1         23.    Seller agrees not to raise through Closing, and to waive effective upon

                                                                                     2 Closing, any claims, including Avoidance Claims, against customers or vendors of the

                                                                                     3 Business, including Crucial Vendors;

                                                                                     4         24.    Releases as set forth in the Agreement;

                                                                                     5         The complete terms of the Agreement are set out in the Asset Purchase

                                                                                     6 Agreement attached as Exhibit “1.”

                                                                                     7         E.     Marketing and Value of the Property

                                                                                     8         Based on the nature of the Debtor’s assets, Trustee believes that the proposed

                                                                                     9 Sale, with the opportunity for overbid, is in the best interest of the Estate and will result in

                                                                                    10 the highest and best recovery for the Estate. Trustee and his counsel have engaged in

                                                                                    11 extensive conversations with at least two potential purchasers for the Debtor’s assets, and
Weiland Golden Goodrich LLP




                                                                                    12 Trustee continues to encourage interest in the assets and solicit other potential
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 purchasers to submit overbids. Based on the interest in the Property, Trustee determined
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 that it would be possible to sell the Property without the services of a broker, thus saving

                                                                                    15 the Estate unnecessary administrative expenses.

                                                                                    16         Moreover, Trustee is conscious of the fact that any substantial delay in the sale

                                                                                    17 process may likely result in the loss of Buyer’s offer. As set forth herein, the Ice Bear Units

                                                                                    18 were manufactured, and the HVACs ordered, specifically to meet the requirements of Ice

                                                                                    19 Bear’s ESAs, and are not as readily marketable or easily liquidated as the HVAC Units.

                                                                                    20 Moreover, Buyer asserts Ice Bear holds a significant unsecured claim against the Estate,

                                                                                    21 which is being waived as part of the Agreement with Buyer.

                                                                                    22         Under the circumstances, given the nature and specialization of certain of the

                                                                                    23 Debtor’s assets, the reason for Buyer’s interest in the Sale Assets, and the current lack of

                                                                                    24 unencumbered funds for the Estate to protect and preserve the Debtor’s assets, Trustee

                                                                                    25 believes that a prolonged marketing period is not in the best interests of the Estate. This

                                                                                    26 expeditious sale is the best chance of recovery for unsecured creditors. Other potential

                                                                                    27 buyers have been informed that they will have an opportunity to overbid. See Casey

                                                                                    28 Declaration.
                                                                                                                                       9              MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                  Desc
                                                                                                               Main Document   Page 14 of 140


                                                                                     1         F.     Liens, Claims, and Interests

                                                                                     2         Trustee seeks to sell the Property free and clear of any and all liens, claims, and

                                                                                     3 interests. Trustee conducted a search of public records with the California and Delaware

                                                                                     4 Secretary of State, which revealed the following UCC filings (“Liens”):

                                                                                     5        Date      Secured Party      State     Filing No.       Status/Comments/Amount
                                                                                     6    02/10/16    Ice Bear SPV #1       DE     2016 0811040    Assignment recorded 12/17/2019
                                                                                                      (previously DHN              2019 9004560    $1,297,665.49
                                                                                     7                Capital, LLC)

                                                                                     8    04/21/17    Diane Stewart         DE     2017 2633136    Scheduled as $457,780.00

                                                                                          05/03/17    Royal Bank America    DE     2017 2910468    Not scheduled. Debtor believes
                                                                                     9                Leasing, LP                                  this lien was paid in full. Any claim
                                                                                                                                                   secured by certain tooling
                                                                                    10                                                             equipment

                                                                                    11    01/02/18    Secured Lender        DE     2018 0041836    Scheduled as $3,932.94
                                                                                                      Solutions, LLC
Weiland Golden Goodrich LLP




                                                                                    12    10/19/19    Ice Bear SPV #1       CA     19-7739635585   Disputed by Debtor as
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02




                                                                                          10/09/19                          DE      2019 7067171   unauthorized filings – Ice Bear/
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                                                   Buyer to terminate per Agreement

                                                                                    14    12/16/19    Joseph Draper         CA     19-7752285268   Estimated at $105,000
                                                                                                                            DE      2019 8956562
                                                                                    15    12/16/19    David Heatley         CA     19-7752285400   Estimated at $250,000
                                                                                                                            DE      2019 8956786
                                                                                    16
                                                                                          12/16/19    Minakami Trust        CA     19-7752285521   Estimated at $300,000
                                                                                    17                                      DE      2019 8956968

                                                                                    18    12/16/19    Voyager Ocean Ltd     CA     19-7752285763   Estimated at $35,000
                                                                                                                            DE      2019 8957131
                                                                                    19    12/16/19    David Zezza           CA     19-7752285884   Estimated at $375,000
                                                                                                                            DE      2019 8957214
                                                                                    20

                                                                                    21 A copy of the UCC searches for California and Delaware are attached as Exhibit “2.” See

                                                                                    22 Casey Declaration.

                                                                                    23

                                                                                    24 III.    RESERVATION OF RIGHTS

                                                                                    25         Except as set forth in the Sale Agreement, Trustee reserves the right to object to all

                                                                                    26 or any portion of each and every claim or encumbrance that has been or will be asserted

                                                                                    27 against the Property.

                                                                                    28
                                                                                                                                      10             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55              Desc
                                                                                                               Main Document   Page 15 of 140


                                                                                     1 IV.     PROPOSED OVERBID PROCEDURE

                                                                                     2         Trustee filed, concurrently herewith, a separate motion for approval of bidding

                                                                                     3 procedures (“Bidding Procedure Motion”), which was set for hearing pursuant to the Local

                                                                                     4 Rules on seven (7) days’ notice. The Sale shall be conducted according to the order on

                                                                                     5 the Bidding Procedure Motion.

                                                                                     6

                                                                                     7 V.      MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                     8         A.     The Compromise of the Secured Claim is Fair and Equitable

                                                                                     9         Inherent in the grant of jurisdiction over civil proceedings arising under, arising in or

                                                                                    10 related to cases under Title 11 is the Court’s authority, under Section 105(a) of the

                                                                                    11 Bankruptcy Code, to enter orders approving compromises. This power is expressly
Weiland Golden Goodrich LLP




                                                                                    12 recognized in the Federal Rules of Bankruptcy Procedure 9019(a), which provides that a
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 court may approve a compromise or settlement after notice is provided under Rule 2002.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Approval of the compromise is a ‘core proceeding’ under 28 U.S.C. Section 157(b)(2)(A)

                                                                                    15 and (O). Lastly, Section 323 of the Bankruptcy Code authorizes Trustee to compromise a

                                                                                    16 controversy.

                                                                                    17         The approval or rejection of a proposed compromise is within the discretion of the

                                                                                    18 Court and is to be determined by the particular circumstances of each case. See U.S.A.

                                                                                    19 v. Alaska Nat’l Bank of the North (In re Walsh Constr. Inc.), 669 F.2d 1325, 1328 (9th Cir.

                                                                                    20 1982). The burden of establishing the fairness of the compromise rests on the proponent.

                                                                                    21 The Movant is required to demonstrate that legal evaluations have been made by counsel

                                                                                    22 experienced in such matters and that sufficient investigation has been conducted to

                                                                                    23 enable such counsel to make an informed decision. See Feder v. Harrington, 58 F.R.D.

                                                                                    24 171, 174-75 (S.D.N.Y. 1972). Trustee satisfies his burden in this case.

                                                                                    25         In determining the acceptability of a proposed compromise, the following four

                                                                                    26 factors should be considered:

                                                                                    27         (a)    The probability of success in the litigation;

                                                                                    28         (b)    The difficulties if any to be encountered in the matters of collections;
                                                                                                                                      11              MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                               Main Document   Page 16 of 140


                                                                                     1         (c)    The complexity of the litigation fault; and the expense, inconvenience and

                                                                                     2 delay necessarily attending it; and

                                                                                     3         (d)    The paramount interest of the creditors and the proper deference to their

                                                                                     4 reasonable views. See Martin v. Kane (In re A&C Properties), 784 F.2d 1377, 1381 (9th

                                                                                     5 Cir. 1986).

                                                                                     6         This Court is not required to decide the questions of law and fact in dispute, but

                                                                                     7 instead to canvas the issues to see whether the “settlement falls below the lowest point in

                                                                                     8 a range of reasonableness.” Anaconda-Ericsson Inc. (In re Teletronics Servs., Inc.), 762

                                                                                     9 F.2d 185, 189 (2d Cir. 1983). When applying the standards, “the Court must consider the

                                                                                    10 principle that ‘law favors compromise.’” In re Carson, 82 B.R. 847, 853 (Bankr. S.D. Ohio

                                                                                    11 1994) (citations omitted).
Weiland Golden Goodrich LLP




                                                                                    12         Applying these standards to the instant case, the compromise should be approved
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 as reasonable and in the best interests of the Estate. First, Trustee has no evidence that
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 the validity of Buyer’s Secured Claim is in dispute. The Debtor did not list Buyer’s Secured

                                                                                    15 Claim as disputed, contingent or unliquidated and has not indicated to Trustee that

                                                                                    16 Buyer’s Secured Claim is not owed. In addition, Ice Bear has provided Trustee with the

                                                                                    17 underlying Factoring Agreement dated February 2016 supporting Buyer’s Secured Claim,

                                                                                    18 evidence of perfection of the security interest, a copy of the agreement pursuant to which

                                                                                    19 Ice Bear purchased the Secured Claim, and a recorded assignment of the UCC financing

                                                                                    20 statement. See Casey Decl., Exs. 3-6.

                                                                                    21         As for any claims against Buyer or Ice Bear, Trustee is informed and believes that it

                                                                                    22 will be time consuming and fact intensive to prove any claims and to disprove any

                                                                                    23 asserted defenses, and further believes that Trustee would incur additional costs in

                                                                                    24 attempting to recover any judgment against Ice Bear or Buyer, such that the claims are

                                                                                    25 not likely to yield a significant value for the Estate. Moreover, as part of the Agreement,

                                                                                    26 upon Closing of the Sale of Assets to Buyer, Buyer has agreed to conditionally waive any

                                                                                    27 unsecured claim it may have against the Estate, such that the proceeds of the Sale

                                                                                    28
                                                                                                                                     12             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                                Main Document   Page 17 of 140


                                                                                     1 remaining after payment of secured and administrative claims will be paid to other

                                                                                     2 unsecured creditors, without Buyer sharing in the recovery.

                                                                                     3          In addition, the settlement also eliminates any risk or burden that the Sale Assets

                                                                                     4 may cause to the Estate. The Estate is incurring administrative costs for rent and utilities

                                                                                     5 at the various warehouses at which the Sale Assets are stored, and the estate does not

                                                                                     6 have sufficient funds to cover these costs. Buyer is assuming those costs pending the

                                                                                     7 Closing of the Sale of the Assets.

                                                                                     8          Upon review of all these different factors, including the risks attendant with

                                                                                     9 litigation, Trustee has agreed to settle the amount of the Secured Claim as part of the sale

                                                                                    10 of the Sale Assets, and permit Buyer to credit bid the Secured Claim toward the Purchase

                                                                                    11 Price.
Weiland Golden Goodrich LLP




                                                                                    12          The settlement resolves any and all claims and controversies between the parties,
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 disallows any additional claims of Buyer or Ice Bear against the Estate, including its
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 alleged general unsecured claim (which it claims is in excess of $39 million) and includes

                                                                                    15 a mutual release. Accordingly, Trustee believes that this compromise represents a

                                                                                    16 reasonable settlement of the matter and it is in the best interest of the creditors of the

                                                                                    17 Estate.

                                                                                    18          B.     The Sale is in the Best Interest of the Estate and Should be

                                                                                    19                 Approved

                                                                                    20          Pursuant to 11 U.S.C. § 363(b), a trustee may, with court approval, sell property of

                                                                                    21 the estate outside the ordinary course of business. A proposed sale of estate property will

                                                                                    22 be approved if it is in the best interests of the estate, based on the facts and history of the

                                                                                    23 case. In re America West Airlines, 166 B.R. 908, 912 (Bankr. D. Ariz. 1994), citing In re

                                                                                    24 Lionel Corp., 722 F.2d 1063, 1071 (2nd Cir. 1983). A court has broad discretion to

                                                                                    25 authorize a sale under 11 U.S.C. § 363(b). See In re Walter, 83 B.R. 14, 19 (B.A.P. 9th

                                                                                    26 Cir. 1988); See also In re WPRV-TV, 983 F.2d 336, 340 (1st Cir. 1993); New Haven

                                                                                    27 Radio, Inc. v. Meister (In re Martin-Trigona), 760 F.2d 1334, 1346 (2nd Cir. 1985); Lionel,

                                                                                    28 722 F.2d at 1069; Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390-91 (6th Cir. 1986).
                                                                                                                                      13              MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                               Main Document   Page 18 of 140


                                                                                     1 Generally, courts will find that a proposed sale is in the best interests of the estate where

                                                                                     2 the trustee has a valid "business justification" for the proposed sale. See e.g., Stephens

                                                                                     3 Indus., Inc., 789 F.2d at 390; In re Baldwin United Corp., 43 B.R. 888, 905 (Bankr. S.D.

                                                                                     4 Ohio 1984). A bankruptcy court's power to authorize a sale under § 363(b) is reviewed for

                                                                                     5 abuse of discretion. See In re Walter, 83 B.R. 14, 19 (B.A.P. 9th Cir. 1988).

                                                                                     6         The proposed sale of the Sale Assets is supported by a valid business justification

                                                                                     7 and is in the best interest of the Estate. Certain of the Assets are not readily marketable,

                                                                                     8 and Trustee has not yet received any other written offers for the Assets, although Trustee

                                                                                     9 has had some interested parties and may continue to solicit prospective overbidders.

                                                                                    10 Moreover, as part of the sale of the Sale Assets, Buyer and Ice Bear will waive its

                                                                                    11 asserted unsecured claim, which they purport to be in excess of $39 million, thereby
Weiland Golden Goodrich LLP




                                                                                    12 lessening the pool of unsecured claims and increasing the share of recovery for the
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 remaining general unsecured claimants.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14         Trustee believes that the Purchase Price is reasonable. See Casey Declaration.

                                                                                    15 After accounting for the credit bid of Buyer’s Secured Claim, and after payment of the

                                                                                    16 various secured claims, if allowed, and various administrative claims, Trustee anticipates

                                                                                    17 that the proceeds from the Proposed Sale are sufficient to make a meaningful distribution

                                                                                    18 to general unsecured creditors.

                                                                                    19         Moreover, in addition to purchasing the Assets, as part of the Agreement, Buyer

                                                                                    20 has agreed to fund an Investigation Payment of up to $100,000 for Trustee’s expenses for

                                                                                    21 the investigation and the potential litigation of D&O Claims. This structure is such that

                                                                                    22 Buyer assumes the risk that the D&O Claims may not result in any recovery, but in the

                                                                                    23 event that there is a recovery, the Estate will be entitled to thirty percent (30%) of any

                                                                                    24 such recovery.

                                                                                    25         Finally, the Agreement provides that the purchase of the Assets is subject to

                                                                                    26 overbid, thereby ensuring that the Estate receives the highest and best price for the

                                                                                    27 Assets. The Agreement is being proposed in good faith and is the result of extensive

                                                                                    28 arms-length negotiations. There is no downside to the Estate or creditors by Trustee
                                                                                                                                      14             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55              Desc
                                                                                                                 Main Document   Page 19 of 140


                                                                                     1 entering into the Agreement. Accordingly, Trustee believes the proposed sale is fair and

                                                                                     2 reasonable and within the proper exercise of his business judgment

                                                                                     3          C.     The Trustee May Sell the Property Free and Clear of Liens,

                                                                                     4                 Claims and Interests

                                                                                     5          Trustee seeks authority to sell the Property free and clear of all liens and

                                                                                     6 encumbrances pursuant to 11 U.S.C. § 363(f) which provides:

                                                                                     7                 The Trustee may sell property under subsection (b) or (c) of
                                                                                                       this section free and clear of any interest in such property of an
                                                                                     8                 entity other than the estate, only if –

                                                                                     9                       (1)    applicable nonbankruptcy law permits sale of
                                                                                                       such property free and clear of such interest;
                                                                                    10
                                                                                                              (2)     such entity consents;
                                                                                    11
                                                                                                              (3)     such interest is a lien and the price at which such
Weiland Golden Goodrich LLP




                                                                                    12                 property is to be sold is greater than the aggregate value of all
                                                                                                       liens on such property;
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                              (4)     such interest is in bona fide dispute; or
                                                                                    14
                                                                                                              (5)   such entity could be compelled, in a legal or
                                                                                    15                 equitable proceeding, to accept a money satisfaction of such
                                                                                                       interest.
                                                                                    16
                                                                                                Because subsections (1) through (5) of Bankruptcy Code section 363(f) are written
                                                                                    17
                                                                                         in the disjunctive, authority to sell the Property free and clear of any and all interests
                                                                                    18
                                                                                         should be granted if, with respect to the lienholder, any of the conditions are met.
                                                                                    19
                                                                                                The Court should authorize the Sale free and clear of liens based upon § 363(f)(3)
                                                                                    20
                                                                                         as the Purchase Price exceeds the secured debt against the Property. As set forth in
                                                                                    21
                                                                                         Section II.F. above, the total amount of the alleged secured debt is approximately
                                                                                    22
                                                                                         $2,824,378, leaving proceeds of approximately $675,000 for the Estate. As the Purchase
                                                                                    23
                                                                                         Price is more than the total Secured Claims against the Estate and is sufficient to pay the
                                                                                    24
                                                                                         aggregate of all liens on the Property, the Sale is permissible under Section 363(f)(3).
                                                                                    25
                                                                                                For these reasons, Trustee believes in his business judgment that the proposed
                                                                                    26
                                                                                         Sale Agreement is fair, reasonable, adequate, and therefore is in the best interests of the
                                                                                    27
                                                                                         Estate and creditors, and should be approved.
                                                                                    28
                                                                                                                                        15             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55           Desc
                                                                                                               Main Document   Page 20 of 140


                                                                                     1         D.     The Court Should Authorize the Trustee to Assume and Assign or

                                                                                     2                Reject the Executory Contracts Listed in Exhibit B to the Agreement

                                                                                     3         Sections 365(a) and 107(a) authorize a trustee "'[to] assume or reject any

                                                                                     4 executory contract or unexpired lease of the debtor." A trustee’s decision whether to

                                                                                     5 assume or reject is judged by the "business judgment test,” which generally requires the

                                                                                     6 trustee acted in good faith and with the honest belief that such actions were in the best

                                                                                     7 interests of the estate. See In re Pomona Valley Medical Grp., Inc., 476 F.3d 665, 670

                                                                                     8 (9th Cir. 2007). The Court “need engage in ‘only a cursory review of the [trustee]’s

                                                                                     9 decision…’” and should approve the decision unless it finds that the decision is “so

                                                                                    10 manifestly unreasonable that it could not be based on sound business judgment, but only

                                                                                    11 on bad faith, or whim or caprice.” Id.
Weiland Golden Goodrich LLP




                                                                                    12         Pursuant to Section 365(f)(2) of the Bankruptcy Code, a trustee may assign the
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 debtor’s executory contracts and unexpired leases, provided he or she first assumes
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 those agreements in accordance with Section 365(b)(1), and provides adequate

                                                                                    15 assurance of future performance by the assignee. Section 365(b)(1), in turn, requires a

                                                                                    16 debtor to: (a) cure any existing defaults under such agreements; (b) compensate all non-

                                                                                    17 debtor parties to such agreements for any actual pecuniary loss resulting from the

                                                                                    18 defaults; and (c) provide adequate assurance of future performance under the contract or

                                                                                    19 lease. 11 U.S.C. § 365(b)(l); In re AEG Acquisition Corp., 127 B.R. 34, 44 (Bankr. C.D.

                                                                                    20 Cal. 1991), aff'd 161 B.R. 50 (B.A.P. 9th Cir. 1993).

                                                                                    21         Attached as Exhibit "B" to the Agreement is a schedule which identifies each of the

                                                                                    22 Debtor’s unexpired leases and executory contracts to be assumed and assigned or

                                                                                    23 rejected. Any "cure" payments which Trustee believes must be paid to enable him to

                                                                                    24 assume and assign those agreements are set forth in the Bidding Procedures Motion or in

                                                                                    25 the notice to be served in accordance with that motion. Any party that opposes the

                                                                                    26 computation of the cure amount must file an opposition with the Court in accordance with

                                                                                    27 the date set by the Court in its order approving the Bidding Procedures Motion. Otherwise,

                                                                                    28 the "cure" amounts asserted by Trustee will be deemed by the Court to constitute the
                                                                                                                                    16             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                                Main Document   Page 21 of 140


                                                                                     1 "cure" amounts which must be cured by Trustee in connection with the assumption and

                                                                                     2 assignment of the unexpired leases and executory contracts. Since Trustee will not know

                                                                                     3 the identities of the winning bidder(s) at the auction until the completion of the auction, if

                                                                                     4 any disagreement arises over the ability of the winning bidder(s) to demonstrate adequate

                                                                                     5 assurance of future performance, a subsequent Court hearing may need to be held on this

                                                                                     6 issue.

                                                                                     7          E.     Adequate Notice of the Sale is Proposed

                                                                                     8          Trustee proposes to provide notice of the sale to be posted by the Clerk's Office

                                                                                     9 and to serve notice of the sale on the Office of the United States Trustee, all creditors, and

                                                                                    10 all other parties who have requested special notice in this case. Further, the sale is

                                                                                    11 subject to overbid, and the ability of other potentially interested parties to provide
Weiland Golden Goodrich LLP




                                                                                    12 competing offers for the Assets ensures that the proposed sale will not result in a lucrative
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 "windfall" to the Purchaser at the expense of creditors of the Estate. See In re Onouli
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Kona Land Co., 846 F.2d 1170 (9th Cir. 1988).

                                                                                    15          F.     The Buyer of the Property Should be Deemed a “Good Faith

                                                                                    16                 Purchaser” Pursuant to 11 U.S.C. § 363(m)

                                                                                    17          Section 363(m) of the Bankruptcy Code provides:

                                                                                    18                 The reversal or modification on appeal of an authorization
                                                                                                       under subsection (b) or (c) of this section of a sale or lease of
                                                                                    19                 property does not affect the validity of a sale or lease under
                                                                                                       such authorization to an entity that purchased or leased such
                                                                                    20                 property in good faith, whether or not such entity knew of the
                                                                                                       pendency of the appeal, unless such authorization and such
                                                                                    21                 sale or lease were stayed pending appeal.

                                                                                    22          A good faith buyer “is one who buys ‘in good faith’ and “for value.’” Ewell v. Diebert

                                                                                    23 (In re Ewell), 958 F.2d 276, 281 (9th Cir. 1992) (citing In re Abbotts Dairies of

                                                                                    24 Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir. 1986)). “[L]ack of good faith is [typically]

                                                                                    25 shown by ‘fraud, collusion between the purchaser and other bidders or the trustee, or an

                                                                                    26 attempt to take grossly unfair advantage of other bidders.’” Id. (quoting Community Thrift

                                                                                    27 & Loan v. Suchy (In re Suchy), 786 F.2d 900, 902 (9th Cir. 1985)). In the instant case,

                                                                                    28 Buyer is buying in good faith and has offered to pay fair value for the Property. The
                                                                                                                                       17             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55               Desc
                                                                                                                Main Document   Page 22 of 140


                                                                                     1 proposed sale of the Sale Assets has been negotiated with Buyer in “arm’s-length”

                                                                                     2 discussions. See Casey Declaration. Based on such facts and circumstances, Trustee

                                                                                     3 believes that this Court can properly determine Buyer, the Successful Bidder, and the

                                                                                     4 Back-Up Bidder as a “good faith purchaser” pursuant to 11 U.S.C. § 363(m).

                                                                                     5         G.      The Trustee Should be Authorized to Make Distributions of the Sale

                                                                                     6                 Proceeds to Secured Creditors with Allowed, Undisputed Claims,

                                                                                     7                 Except as to the Purported Junior Secured Claims

                                                                                     8         The Agreement provides that distribution of the proceeds of the Sale on account of

                                                                                     9 the Purported Junior Secured Claims will not be paid immediately upon Closing, but

                                                                                    10 rather, will be held in escrow by Seller pending the resolution of such Purported Junior

                                                                                    11 Secured Claims as set forth in this Section 3.6. The Purported Junior Secured Claims will
Weiland Golden Goodrich LLP




                                                                                    12 be subject to the proof of claim filing requirement and any claims allowance process
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 established by the Bankruptcy Court.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14         If, within sixty (60) days of the filing of a proof of claim with respect to any

                                                                                    15 Purported Junior Secured Claim or related liens (“Junior Claim”), Trustee does not object

                                                                                    16 to, or otherwise contest, the allowance of such Junior Claim or the related liens, Buyer

                                                                                    17 and Ice Bear will have standing to make such objection to, or otherwise contest, the

                                                                                    18 allowance of such Junior Claim and the related liens, with the ability to assert, settle, and

                                                                                    19 otherwise resolve any related Estate claims or causes of action with respect to such

                                                                                    20 Junior Claim.

                                                                                    21         If within ninety (90) days of the Junior Claim, no objection or challenge to the

                                                                                    22 allowance of such Junior Claim or the related liens has been raised by any person, such

                                                                                    23 Junior Claim will be deemed allowed. Upon the allowance of any Junior Claim, the holder

                                                                                    24 of the Junior Claim will be entitled to its appropriate share of the proceeds of the Sale.

                                                                                    25         Except as set forth herein, the Trustee requests authorization to pay from the

                                                                                    26 proceeds of the Sale any costs of sale or other secured claims which he deems to be

                                                                                    27 valid, allowed claims.

                                                                                    28
                                                                                                                                       18              MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55           Desc
                                                                                                                Main Document   Page 23 of 140


                                                                                     1 VI.     THE WAIVER OF THE STAY IS APPROPRIATE

                                                                                     2         Under Rule 6004(h), an order authorizing the use or sale of property is stayed for

                                                                                     3 14 days after the entry of the order, unless the court orders otherwise. Fed. R. Bankr. P.

                                                                                     4 6004(h). The Advisory Committee Note states that the court may, in its discretion, order

                                                                                     5 that the stay is inapplicable so that the sale or assumption may take place immediately

                                                                                     6 upon entry of the order. Fed. R. Bankr. P. 6004(g) Advisory Committee’s Note.

                                                                                     7         Here, the waiver of the stay imposed by Rule 6004(h) is appropriate. The Court's

                                                                                     8 order granting this Motion must become a final order before the proposed Sale can close.

                                                                                     9 Accordingly, Trustee requests that the Court waive the stay imposed by Rule 6004(h).

                                                                                    10         Moreover, Trustee further requests a waiver of Local Rule 9021-1(b)(3), if

                                                                                    11 applicable, to the extent any lodging period is required before entry of the order on this
Weiland Golden Goodrich LLP




                                                                                    12 motion. Given the urgency of the Closing of the Sale to Buyer, Trustee requests that any
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 lodging periods be waived, so as to avoid any delay in the closing of the Sale.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15 VII.    CONCLUSION

                                                                                    16         Based on the foregoing, Trustee respectfully requests that this Court enter an order

                                                                                    17 granting the Motion in its entirety, as follows:

                                                                                    18         1.     The notice of the Motion is proper and adequate;

                                                                                    19         2.     The Sale Agreement, a copy of which is attached as Exhibit 1, and the sale

                                                                                    20 of the Property to the successful bidder pursuant to that Agreement, including pursuant to

                                                                                    21 11 U.S.C. § 363(b) and (f), is approved in its entirety;

                                                                                    22         3.     The compromise of Buyer’s Secured Claim is approved as set forth herein

                                                                                    23 and in the Agreement;

                                                                                    24         4.     Trustee is authorized to sell the Assets and execute any documents and

                                                                                    25 take any other actions reasonably necessary to consummate the Sale and effectuate the

                                                                                    26 terms of the Sale;

                                                                                    27         5.     Trustee is authorized to reject or assume and assign the unexpired leases

                                                                                    28 and executory contracts as set forth in Exhibits B and C to the Agreement;
                                                                                                                                      19            MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55               Desc
                                                                                                               Main Document   Page 24 of 140


                                                                                     1         6.     The sale and conveyance of the Assets will be strictly “as is,” “where is,”

                                                                                     2 without warranty or representation by Seller, and pursuant to 11 U.S.C. § 363(b) and (f),

                                                                                     3 free and clear of any and all liens and interests, including free and clear of the Liens.

                                                                                     4         7.     Buyer is determined to be “good faith purchasers” pursuant to 11 U.S.C.

                                                                                     5 § 363(m);

                                                                                     6         8.     Trustee reserves all rights to object to the validity, scope and priority of all

                                                                                     7 liens, claims and interests, except as set forth in the Sale Agreement;

                                                                                     8         9.     The Trustee is authorized to take any and all necessary or reasonable

                                                                                     9 actions to consummate the sale of the Property;

                                                                                    10         10.    Except as set forth in the Agreement regarding the Purported Junior

                                                                                    11 Secured Claims, Trustee is authorized make distributions of the Sale Proceeds to secured
Weiland Golden Goodrich LLP




                                                                                    12 creditors with allowed, undisputed claims without further court order;
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13         11.    Any distributions of proceeds from the Sale that would go to pay Purported
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Junior Secured Claims if allowed will be held in escrow by Trustee pending the resolution

                                                                                    15 of such Purported Junior Secured Claims in accordance with the terms of the Agreement;

                                                                                    16         12.    To the extent there is any tax liability to the Estate from the sale, Trustee is

                                                                                    17 authorized, but not required, to pay such taxes from the Net Proceeds;

                                                                                    18         13.    Any requirements for lodging periods of the order approving this Motion

                                                                                    19 imposed by Local Bankruptcy Rule 9021-1 and any other applicable bankruptcy rules are

                                                                                    20 waived;

                                                                                    21         14.    The stay of the order approving this Motion imposed by Federal Rule of

                                                                                    22 Bankruptcy Procedure 6004(h) and any other applicable bankruptcy rules is waived; and

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                       20             MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55          Desc
                                                                                                            Main Document   Page 25 of 140


                                                                                     1       15.   For such other and further relief as the Court may deem just and proper.

                                                                                     2

                                                                                     3                                        Respectfully submitted,

                                                                                     4 Dated: January 24, 2020                WEILAND GOLDEN GOODRICH LLP

                                                                                     5

                                                                                     6                                        By: /s/ JEFFREY I. GOLDEN
                                                                                                                                  ____________________________
                                                                                                                                  JEFFREY I. GOLDEN
                                                                                     7                                            KERRY MOYNIHAN
                                                                                                                                  Attorneys for Chapter 7 Trustee,
                                                                                     8                                            Thomas H. Casey
                                                                                     9

                                                                                    10

                                                                                    11
Weiland Golden Goodrich LLP




                                                                                    12
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                 21            MOTION FOR SALE OF DEBTOR’S ASSETS
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                                                                                                                Main Document   Page 26 of 140


                                                                                     1                            DECLARATION OF THOMAS H. CASEY

                                                                                     2

                                                                                     3           I, Thomas H. Casey, declare as follows:

                                                                                     4           1.    I am the Chapter 7 Trustee of the bankruptcy estate of Ice Energy Holdings,

                                                                                     5 Inc. (the “Debtor”). Except as stated otherwise, I know each of the following facts to be

                                                                                     6 true of my own personal knowledge or based on information and belief and a review of

                                                                                     7 records received in this case, and, if called as a witness, I could and would competently

                                                                                     8 testify with respect thereto. I make this declaration in support of the Chapter 7 Trustee’s

                                                                                     9 Motion for Order: (1) Approving Asset Purchase Agreement and Authorizing Sale of

                                                                                    10 Debtor’s Assets Free and Clear of Liens, Claims, and Interests Pursuant to 11 U.S.C.

                                                                                    11 § 363(b) and (f); (2) Approving Compromise of Secured Creditor’s Claim Pursuant to
Weiland Golden Goodrich LLP




                                                                                    12 Federal Rule of Bankr. Procedure 9019; (3) Rejecting or Assuming and Assigning Certain
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Executory Contracts and Unexpired Leases; (4) Approving Buyer, Successful Bidder, and
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 any Back-Up Bidders, as Good Faith Purchasers Pursuant to 11 U.S.C. § 363(m); and (5)

                                                                                    15 Authorizing Payment of Undisputed Liens and Other Ordinary Costs of Sale (the

                                                                                    16 “Motion”). All terms as defined in the Motion are incorporated herein by this reference.

                                                                                    17           2.    Trustee seeks approval of the Asset Purchase Agreement (“Agreement”)

                                                                                    18 executed by and between Trustee, on the one hand, and ACP Thule Investments, LLC

                                                                                    19 (“Buyer”) and Ice Bear SPV #1, LLC (“Ice Bear”), on the other hand, for the sale

                                                                                    20 (“Proposed Sale”) of all right, title and interest of the Estate in and to the sale assets more

                                                                                    21 fully described in the Agreement (“Sale Assets”), including: (1) inventory, finished goods,

                                                                                    22 work in progress, materials, parts, supplies, equipment, shipping materials, patents,

                                                                                    23 trademarks, copyrights, licenses, technologies, marketing materials, intellectual property,

                                                                                    24 packaging materials and open purchase orders (“Business Assets”), as more particularly

                                                                                    25 described on Exhibit "A" to the Agreement; (2) the real property leases ("Assigned

                                                                                    26 Leases") described on Exhibit "B” to the Agreement; and (3) the executory contracts, if

                                                                                    27 any, ("Assigned Contracts") described on Exhibit "C” attached to the Agreement; but not

                                                                                    28
                                                                                         1099246.2                                    22                                   DECLARATION
                                                                                    Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                               Main Document   Page 27 of 140


                                                                                     1 any Excluded Assets or Excluded Liabilities, as defined in the Agreement. A true and

                                                                                     2 correct copy of the Agreement is attached as Exhibit 1.

                                                                                     3           3.   Prior to the Petition Date, the Debtor developed, manufactured, distributed,

                                                                                     4 installed, and maintained specialized the Units, with each being paired with one or more

                                                                                     5 HVAC Units sourced by Debtor from a third-party manufacturer. The Units are designed to

                                                                                     6 significantly reduce utility costs by using electricity purchased at lower “off-peak” nighttime

                                                                                     7 utility rates to cool refrigerant and create ice for daytime use in large commercial and

                                                                                     8 industrial air conditioning applications. Ice Bear was Debtor’s largest customer.

                                                                                     9           4.   In or about June 2018, Debtor entered into a Master Goods and Services

                                                                                    10 Agreement (“MGSA”) with Ice Bear, a wholly owned subsidiary of Buyer, pursuant to

                                                                                    11 which Debtor was to manufacture, install, and deliver all goods and services that Ice Bear
Weiland Golden Goodrich LLP




                                                                                    12 required in order to perform under various agreements between Ice Bear and Southern
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 California Edison (“SCE”) (“Energy Service Agreements” or “ESAs”), including, but not
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 limited to, customer acquisition, manufacturing and installation of the Ice Bear Units, and

                                                                                    15 post-installation inspections, maintenance, and repairs.

                                                                                    16           5.   On December 17, 2019, Debtor filed a voluntary skeletal petition for relief

                                                                                    17 under Chapter 7 of Title 11 of the United States Code. Thomas H. Casey was duly

                                                                                    18 appointed as the Chapter 7 Trustee. On December 30, 2019, Debtor filed its Schedules

                                                                                    19 and Statement of Financial Affairs.

                                                                                    20           6.   Debtor’s Schedules list potentially significant assets. In addition to

                                                                                    21 approximately $110,000 in cash, some or all of which might be encumbered, Debtor listed

                                                                                    22 numerous assets, including inventory of a total value in excess of $11 million, consisting

                                                                                    23 of approximately $6 million in Ice Bear Units, $4.4 million in “Installation and Service

                                                                                    24 Parts”, and $771,000 for Ice Bear Units “needing rework”; various intellectual property,

                                                                                    25 namely 16 US patents and 32 international patents, valued at $9.4 million; and various

                                                                                    26 machinery valued at approximately $215,000, among other things.

                                                                                    27           7.   In or about February 5, 2016, Debtor and DHN Capital, LLC dba Nations

                                                                                    28 Interbanc (“Nations”) entered into a factoring and security agreement pursuant to which
                                                                                         1099246.2                                    23                                   DECLARATION
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                                Main Document   Page 28 of 140


                                                                                     1 Nations agreed to provide Debtor with up to $1,000,000 of funding, secured by all of the

                                                                                     2 Debtor’s assets. A true and correct copy of the Factoring and Security Agreement

                                                                                     3 provided by Buyer is attached hereto as Exhibit 3.

                                                                                     4           8.    On or about February 10, 2016, Nations perfected its security interest in all

                                                                                     5 of the Debtor’s assets by filing a UCC Financing Statement with the Delaware Department

                                                                                     6 of State as Document No. 2016 0811040. A true and correct copy of UCC Financing

                                                                                     7 Statement recorded February 10, 2016, is attached hereto as Exhibit 4.

                                                                                     8           9.    In or about December 2019, Ice Bear purchased Nations’ claim, and on

                                                                                     9 December 17, 2019, Ice Bear recorded a UCC-3 Statement amending the UCC Financing

                                                                                    10 Statement to reflect Ice Bear as the secured party. Ice Bear asserts the current amount of

                                                                                    11 its secured claim is $1,297,665.49 (“Secured Claim”). A true and correct copy of the UCC
Weiland Golden Goodrich LLP




                                                                                    12 Amendment reflecting the assignment to Ice Bear is attached hereto as Exhibit 5. A true
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 and correct copy of the purchase agreement provided by Buyer is attached hereto as
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Exhibit 6.

                                                                                    15           10.   However, on or about October 9, 2019, Ice Bear recorded additional UCC

                                                                                    16 financing statements in Delaware and California, which Debtor asserts were unauthorized

                                                                                    17 and not supported by any underlying security agreement (“Unauthorized UCCs”). As part

                                                                                    18 of the Sale Agreement, immediately following execution, Ice Bear is required to

                                                                                    19 immediately release and terminate the Unauthorized UCCs, regardless of whether Buyer

                                                                                    20 is the Successful Purchaser.

                                                                                    21           11.   A true and correct copy of the UCC Search Results for the States of

                                                                                    22 California and Delaware are attached as Exhibit 2.

                                                                                    23           12.   Based on the nature of the Debtor’s assets, I believe that the proposed Sale,

                                                                                    24 with the opportunity for overbid, is in the best interest of the Estate and will result in the

                                                                                    25 highest and best recovery for the Estate. My counsel and I have engaged in extensive

                                                                                    26 conversations with at least two potential purchasers for the Debtor’s assets, and I

                                                                                    27 continue to encourage interest in the assets and solicit other potential purchasers to

                                                                                    28 submit overbids. Based on the interest in the Property, I have determined that it would be
                                                                                         1099246.2                                     24                                    DECLARATION
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55           Desc
                                                                                                                Main Document   Page 29 of 140


                                                                                     1 possible to sell the Sale Assets without the services of a broker, thus saving the Estate

                                                                                     2 unnecessary administrative expenses.

                                                                                     3           13.   Moreover, I am conscious of the fact that any substantial delay in the sale

                                                                                     4 process may likely result in the loss of Buyer’s offer. As set forth herein, the Ice Bear Units

                                                                                     5 were manufactured, and the HVACs ordered, specifically to meet the requirements of Ice

                                                                                     6 Bear’s ESAs, and do not appear to be as readily marketable or easily liquidated as the

                                                                                     7 HVAC Units. Moreover, Buyer asserts that Ice Bear holds a significant unsecured claim

                                                                                     8 against the Estate, which is being waived as part of the Agreement with Buyer.

                                                                                     9           14.   Under the circumstances, given the nature and specialization of certain of

                                                                                    10 the Debtor’s assets, the reason for Buyer’s interest in the Sale Assets, and the current

                                                                                    11 lack of unencumbered funds for the Estate to protect and preserve the Debtor’s assets, I
Weiland Golden Goodrich LLP




                                                                                    12 believe that a prolonged marketing period is not in the best interests of the Estate. Rather,
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 this expeditious sale is the best chance of recovery for unsecured creditors.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           15.   Other potential buyers have been informed that they will have an opportunity

                                                                                    15 to overbid.

                                                                                    16           16.   I have no evidence that the validity of Buyer’s Secured Claim is in dispute.

                                                                                    17 The Debtor did not list Buyer’s Secured Claim as disputed, contingent or unliquidated and

                                                                                    18 has not indicated to Trustee that Buyer’s Secured Claim is not owed.

                                                                                    19           17.   As for any claims against Buyer or Ice Bear, I am informed and believe that

                                                                                    20 it will be time consuming and fact intensive to prove any claims and to disprove any

                                                                                    21 asserted defenses, and further believe that the Estate would incur additional costs in

                                                                                    22 attempting to recover any judgment against Ice Bear or Buyer, such that the claims are

                                                                                    23 not likely to yield a significant value for the Estate.

                                                                                    24           18.   Moreover, as part of the Agreement, upon Closing of the Sale of Assets to

                                                                                    25 Buyer, Buyer has agreed to conditionally waive any unsecured claim it may have against

                                                                                    26 the Estate, such that the proceeds of the Sale remaining after payment of secured and

                                                                                    27 administrative claims will be paid to other unsecured creditors, without Buyer sharing in

                                                                                    28 the recovery.
                                                                                         1099246.2                                     25                                 DECLARATION
                                                                                    Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                                                                                                                Main Document   Page 30 of 140


                                                                                     1           19.   The settlement also eliminates any risk or burden that the Sale Assets may

                                                                                     2 cause to the Estate. The Estate is incurring administrative costs for rent and utilities at the

                                                                                     3 various warehouses at which the Sale Assets are stored, and the estate does not have

                                                                                     4 sufficient funds to cover these costs. Buyer is assuming those costs pending the Closing

                                                                                     5 of the Sale of the Assets.

                                                                                     6           20.   Buyer has agreed to fund an Investigation Payment of up to $100,000 for

                                                                                     7 Trustee’s expenses for the investigation and the potential litigation of D&O Claims. This

                                                                                     8 structure is such that Buyer assumes the risk that the D&O Claims may not result in any

                                                                                     9 recovery, but in the event that there is a recovery, the Estate will be entitled to thirty

                                                                                    10 percent (30%) of any such recovery.

                                                                                    11           21.   Upon review of all these different factors, including the risks attendant with
Weiland Golden Goodrich LLP




                                                                                    12 litigation, I have agreed to settle the amount of Buyer’s Secured Claim as part of the sale
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 of the Sale Assets, and permit Buyer to credit bid Buyer’s Secured Claim toward the
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Purchase Price.

                                                                                    15           22.   The settlement resolves any and all claims and controversies between the

                                                                                    16 parties, disallows any additional claims of Buyer or Ice Bear against the Estate, including

                                                                                    17 its alleged general unsecured claim (which it claims is in excess of $39 million) and

                                                                                    18 includes a mutual release. Accordingly, I believe that this compromise represents a

                                                                                    19 reasonable settlement of the matter and it is in the best interest of the creditors of the

                                                                                    20 Estate.

                                                                                    21           23.   I am informed and believe that certain of the Assets are not readily

                                                                                    22 marketable, and I have not yet received any other written offers for the Assets, although I

                                                                                    23 have had some interested parties and may continue to solicit prospective overbidders.

                                                                                    24           24.   I believe the Purchase Price is reasonable. After accounting for the credit bid

                                                                                    25 of Buyer’s Secured Claim, and after payment of the various secured claims, if allowed,

                                                                                    26 and various administrative claims, I anticipate that the proceeds from the Proposed Sale

                                                                                    27 are sufficient to make a meaningful distribution to general unsecured creditors.

                                                                                    28           25.   The Agreement provides that the purchase of the Assets is subject to
                                                                                         1099246.2                                     26                                   DECLARATION
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 31 of 140
  Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                      Desc
                                  Main Document   Page 32 of 140


                                  ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement ("Agreement") is made, executed and entered into effective
as of January 24, 2020 ("Execution Date"), by and between:

       Thomas H. Casey ("Seller"), acting solely in his capacity as the duly appointed
       chapter 7 trustee of the bankruptcy estate ("Estate") of Ice Energy Holdings, Inc.,
       a Delaware corporation ("Debtor"), in that certain bankruptcy case pending before
       the United States Bankruptcy Court, Central District of California, Santa Ana Division
       ("Bankruptcy Court"), as Case No. 8:19-bk-14865-MW ("Bankruptcy Case");

       ACP Thule Investments LLC, a Delaware limited liability company ("Buyer"); and

       Ice Bear SPV #1, LLC, a Delaware limited liability company and wholly owned
       subsidiary of Buyer ("Ice Bear")

(each, individually, a "Party", and both, collectively, the "Parties"), with regard to the following facts,
circumstances, understandings, beliefs, intentions and desires (collectively, "Recitals"):

                                            R E C I T A L S:

A.    Section 1.1 identifies certain words and phrases which, when capitalized and used in this
Agreement, have specifically assigned meanings for purposes of this Agreement.

B.      Prior to the filing of the Bankruptcy Case, Debtor was engaged in the business of developing,
manufacturing and distributing thermal energy storage units ("Units"), servicing and maintaining
installed Units, developing related intellectual property, and engaging in other business activities
permitted by its organizational documents (collectively the "Business").

C.      Prior to the Petition Date, Ice Bear was the largest customer of Debtor, and pursuant to a
Master Goods and Services Agreement between Debtor and Ice Bear, dated as of June 26, 2018
(as amended, supplemented or otherwise modified, the "MGSA"), Debtor provided Ice Bear with
Units and associated components, parts, supplies, intellectual property licenses, customer
origination services, and maintenance services.

D.      Subject to Buyer’s Designation Rights, Buyer desires to purchase from Seller, and subject to
the approval of the Bankruptcy Court and possible overbidding by other prospective purchasers
as discussed in Article 2 of this Agreement, Seller desires to sell to Buyer, on the terms and
conditions set forth in this Agreement, as a sale free and clear of Liens and Interests pursuant to
11 U.S.C. § 363(b) and (f), all rights, titles and interests of the Estate in, to, and under substantially
all assets and property (tangible and intangible) owned, leased, held or used by Debtor or the Estate
(the "Sale Assets"), including: (1) all inventory, finished goods, work in progress, raw materials,
parts, supplies, equipment, shipping materials, stock in trade, patents, trademarks, copyrights,
licenses, technologies, marketing materials, Intellectual Property Rights, work in process, packaging,
open purchase orders, Books and Records (subject to Section 3.15), and all other assets and
property related to the Business, including those described on the attached Exhibit "A" ("Business
Assets"), in each case wherever located or held; (2) the real property leases described on the
attached Exhibit "B" ("Assigned Leases"); (3) the executory contracts, if any, described on the
attached Exhibit "C" ("Assigned Contracts"); (4) all rights to any Claims of any nature available to
or being pursued by Seller or the Estate or otherwise belonging to the Estate to the extent related to
the Business, the Sale Assets, or the Assumed Liabilities, whether arising by way of counterclaim or
otherwise (other than Avoidance Claims); (5) all accounts receivable, notes receivable and other



                                              - 1 of 26 -                              APA for All Assets
                                           EXHIBIT 1 PAGE 28
  Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                                  Main Document   Page 33 of 140


receivables owned or held by the Estate related to the Sale Assets; (6) unapplied security deposits,
if any, under any Assigned Contracts or Assigned Leases; (7) all third party property, casualty and
liability insurance proceeds and all rights to third party property, casualty and liability insurance
proceeds, in each case to the extent received or receivable in respect of the Sale Assets or the
Assumed Liabilities; (8) all rights of Seller or the Estate under or pursuant to all warranties,
indemnities, representations and guarantees made by suppliers, manufacturers and contractors and
other third parties to the extent relating to any of the Sale Assets; and (9) any Claims (including
Avoidance Claims) belonging to the Estate against any current or former officers or directors of
Debtor that are not brought, sold, sought to be sold, compromised and settled, or sought to be
compromised and settled, by Seller within ninety (90) days of the date of the Closing.
Notwithstanding the foregoing, the Sale Assets will not include any Excluded Assets or Excluded
Liabilities, and if and to the extent there is any conflict between the definition of Sale Assets and the
definition of Excluded Assets, the definition of Excluded Assets will prevail.

E.     Section 2.4 provides for a competitive bidding process for the Sale Assets pursuant to which
Seller may solicit, propose, negotiate, counter and accept competing offers for the Sale Assets
in accordance with Bidding Procedures to be approved by the Bankruptcy Court. Seller will seek,
in connection with approval of the Bidding Procedures, approval by the Bankruptcy Court of the
Break-Up Fee and Buyer Expense Reimbursement.

F.     Regardless of whether the Sale is approved by the Bankruptcy Court or is consummated,
this Agreement includes an independent Trust Agreement (as described in Section 2.3), which
survives even if this Agreement is terminated.

       PURSUANT TO THE RECITALS, and in consideration of the covenants, agreements,
representations, warranties, indemnities, waivers and releases set forth in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound by this Agreement, hereby covenant, agree,
warrant, represent and declare as follows:


                      DEFINITIONS, CONVENTIONS AND CONSTRUCTION

1.1     Definitions. The following words and phrases, when capitalized and used in this Agreement
or in any other document incorporating by reference the definitions set forth in this Agreement, will
have the following meaning, unless the context reasonably prohibits the application of such meaning:

       "Affiliate" means, with respect to any person, any other person that: (a) owns or controls, is
       owned or controlled by, or is under common ownership or control with such person, directly
       or indirectly, with ownership of 5% or more of the equity of a person constituting ownership,
       and control of 5% or more of the voting interests of a person constituting control; (b) is an
       officer, director, manager, managing member, managing partner or general partner of the
       person; (c) is, if the person is any of the persons described in clause (b), the entity for which
       the person acts in such capacity; (d) is legally related to the person by birth, adoption or
       marriage; or (e) is an "affiliate" as defined in the Bankruptcy Code; provided, however, that
       the Buyer Released Parties will not be considered Affiliates of Debtor.

       "Agreement", as defined in the Preamble, means this Agreement.

       "Alternative Transaction" means the sale of all or a material portion of the Sale Assets to
       a person other than Buyer or Ice Bear, including pursuant to the competitive bidding process
       described in Section 2.4.



                                             - 2 of 26 -                             APA for All Assets
                                          EXHIBIT 1 PAGE 29
Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                             Main Document   Page 34 of 140


   "Appeal" means and will be construed broadly to include any appeal or motion to reverse,
   vacate, set aside, modify, amend or remand for further action an entered order, including any
   motion for reconsideration of an entered order.

   "Assigned Contracts" is defined in Recital "D".

   "Assigned Leases" is defined in Recital "D".

   "Assumed Liabilities" means the following liabilities which will be assigned to, assumed by,
   and deemed to have been assigned to and assumed by Buyer, effective as of the Closing:
   (a) all Assumed Post-Closing Liabilities; and (b) all Assumed Pre-Closing Liabilities.

   "Assumed Pre-Closing Liabilities" means and includes any Claims that Buyer hereafter
   agrees, in writing, will be either paid by Buyer prior to or upon the Closing or will be assigned
   to and assumed by Buyer effective as of the Closing.

   "Assumed Post-Closing Liabilities" means any Claims arising after the Closing with
   respect to the Sale Assets, or any of them, this is not an Assumed Pre-Closing Liability and
   does not relate to any act, error or omission of any person prior to the Closing.

   "Avoidance Claims" means any and all avoidance, recovery, subordination, or other actions
   or remedies that may be brought on behalf of the Estate pursuant to chapter 5 of the
   Bankruptcy Code.

   "Bankruptcy Case" is defined in the Preamble.

   "Bankruptcy Code" means Title 11 of the United States Bankruptcy Code entitled
   "Bankruptcy," as now and hereafter in effect, or any successor statue.

   "Bankruptcy Court" is defined in the Preamble.

   "Best Offer" means the Qualifying Offer determined by the Bankruptcy Court, or by Seller
   pursuant to authority granted Seller by an order of the Bankruptcy Court, to be the most
   favorable to the Estate after considering all differences among competing Qualifying Offers,
   including those set forth in Section 2.4.

   "Best Offer Condition" means either: (a) a determination by the Bankruptcy Court, or by
   Seller pursuant to authority granted Seller by an order of the Bankruptcy Court, that Buyer's
   Offer is the Best Offer; or (b) Notice by Seller to Buyer that Seller has elected to proceed with
   a sale of the Sale Assets to Buyer pursuant to this Agreement following a revocation or default
   by each Qualifying Bidder that tendered a more highly ranked Qualifying Offer.

   "Bidding Procedures" is defined in Section 2.2.

   "Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Motion"
   is defined in Section 2.2.

   "Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order"
   is defined in Section 2.2.

   "Bill of Sale" means a combined bill of sale and assignment and assumption agreement,
   properly executed in identical counterpart by the Parties, for the sale, transfer and assignment




                                        - 3 of 26 -                              APA for All Assets
                                     EXHIBIT 1 PAGE 30
Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                  Desc
                            Main Document   Page 35 of 140


   of the Sale Assets by Seller to Buyer, including the assignment to and assumption by Buyer
   of the Assigned Contracts, if any, the Assumed Liabilities, if any, and the Assigned Leases,
   that does not expand, reduce, waive or otherwise modify the obligations, representations,
   warranties, guaranties, indemnities, releases, disclaimers and waivers set forth in this
   Agreement, and is otherwise in form and content reasonably acceptable to the Parties.

   "Books and Records" means all books and records of the Estate relating to the conduct of
   the Business by Debtor prior to the Petition Date, including vendor contracts, customer
   contracts, customer and prospective customer lists, sales and service histories, purchase
   inquiries, product pricing schedules, manufacturing procedures and records, and
   maintenance procedures and records, including financial and accounting records, ledgers,
   and banking records, but excluding any books, records, documents or information covered
   by the attorney-client privilege of confidentiality or constituting attorney work product.

   "Breach" is defined in Section 5.1.

   "Break-Up Fee" is defined in Section 2.2.

   "Brokerage Commission" means and will be construed broadly to including any fee,
   commission or other compensation payable to any broker, sales agent or finder as
   consideration for having introduced Buyer to the Sale Assets or for having procured the Sale.

   "Business" is defined in Recital "B".

   "Business Assets" is defined in Recital "D".

   "Business Day" means any day other than a Saturday or Sunday upon which a majority of
   federally insured banks within the State of California are open for business.

   "Buyer" is defined in the Preamble.

   "Buyer Released Claims" is defined in Section 4.4.

   "Buyer Released Parties" means Buyer, Ice Bear, Argo Infrastructure Parties LP,
   Agro Infrastructure Partners LLC, and ACP (O) 2017 GP LLC.

   "Buyer's Agents" means and will be construed broadly to include all principals, directors,
   officers, employees, contractors, attorneys, advisors, agents and representatives of any of
   the Buyer Released Parties.

   "Buyer's Expense Reimbursement" is defined in Section 2.2.

   "Buyer's Offer" means the purchase offer set forth in this Agreement, increased by any
   higher purchase price offered by Buyer in writing or orally before the Bankruptcy Court,
   including in connection with the competitive bidding process described in Section 2.4.

   "Buyer's Representations" is defined in Section 4.1.

   "Buyer's Secured Claim" is identified on the attached Exhibit "D".

   "Carve-Out" is defined in Section 5.4.




                                         - 4 of 26 -                         APA for All Assets
                                    EXHIBIT 1 PAGE 31
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                       Desc
                              Main Document   Page 36 of 140


   "Claim" means and will be construed broadly to include debts, obligations, agreements,
   contracts, covenants, representations, warranties, guaranties, indemnities, acts, errors,
   omissions, breaches, defaults, damages, injuries, losses, demands, lawsuits, arbitrations,
   inquiries, audits, causes of action, actions, notices of violation, proceeding litigation, citations,
   summonses, subpoenas, investigations of any nature, orders, judgments, encumbrances,
   liens, levies, writs, charges, costs, expenses, rights of offset, cross-claims, counter claims
   and other claims and liabilities of any kind of any nature, civil, criminal, administrative,
   regulatory or otherwise, whether legal or equitable, contingent or non-contingent, or known,
   suspected or unknown.

   "Closing" is defined in Section 3.12.

   "Conditionally Waived Unsecured Claims" means any unsecured Claims that have been,
   or may be, owned or held by Buyer, Ice Bear, or any of the other Buyer Released Parties,
   against Seller or the Estate, including any such Claims arising under the MGSA; provided
   that, for the avoidance of doubt, the Conditionally Released Unsecured Claims will not include
   any Claims against any current or former officers or directors of Debtor, or any owner or
   holder of a Purported Junior Secured Claim.

   "Crucial Vendor" means any vendor providing goods or services to Debtor immediately prior
   to the Petition Date listed on the "Crucial Vendors List" attached hereto as Exhibit "E".

   "Cure Costs" means the amounts necessary to cure all defaults, if any, and to pay all actual
   pecuniary losses, if any, that have resulted from such defaults, under the Assigned Contracts,
   if any, and the Assigned Leases, in each case as of the Petition Date and to the extent
   required under section 365 of the Bankruptcy Code pursuant to an order of the Bankruptcy
   Court.

   "Debtor" is defined in the Preamble.

   "Default" is defined in Section 5.2.

   "Deposit" means any deposit of funds required or provided for in this Agreement.

   "Designation Rights" is defined in Section 3.4.

   "Designation Rights Termination Event" is defined in Section 3.4.

   "Estate" is defined in the Preamble.

   "Excluded Assets" means: (a) all cash and cash equivalents owned or held by Debtor,
   Seller or the Estate, including in any savings accounts, checking accounts, certificates of
   deposit, money market accounts, or other bank accounts maintained by Debtor, Seller or the
   Estate; (b) all deposits, including utility deposits and lease deposits, owned or held by Debtor,
   Seller or the Estate, but excluding therefrom the unapplied security deposits, if any, under
   any Assigned Contracts or Assigned Leases, which unapplied security deposits, if any, under
   any Assigned Contracts or Assigned Leases, will be included as part of the Sale Assets;
   (c) all insurance policies owned or held by the Estate; (d) all Claims in favor of or for the
   benefit of the Estate to the extent relating to any Excluded Assets or Excluded Liabilities;
   (e) all Avoidance Claims; and (f) all contracts and leases that are not Assigned Contracts or
   Assigned Leases, respectively.




                                          - 5 of 26 -                               APA for All Assets
                                      EXHIBIT 1 PAGE 32
Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                             Main Document   Page 37 of 140


   "Excluded Liabilities" means all liabilities other than the Assumed Liabilities.

   "Execution Date" is defined in the Preamble.

   "Final Order" means an order entered by a court of competent jurisdiction, including the
   Bankruptcy Court, that has not been reversed, vacated or remanded for further action, and
   is not stayed pending: (a) the expiration of the fourteen (14) day stay set forth in Rule 6004(h)
   of the Federal Rules of Bankruptcy Procedure, if the fourteen (14) day stay set forth in Rule
   6004(h) of the Federal Rules of Bankruptcy Procedure is not waived; or (b) Appeal.

   "Ice Bear" is defined in the Preamble.

   "Initial Deposit" is defined in Section 3.2(a).

   "Intellectual Property Rights" means all of the Estate’s intellectual property, including:
   (a) patents, patent applications and patent rights; (b) trademarks (registered and at common
   law), trademark registrations and applications, trade names, logos, trade dress, brand
   names, service marks (registered and at common law), service mark registrations and
   applications, websites, domain names and other indicia of source and all goodwill associated
   therewith; (c) works of authorship, copyrights, copyright registrations and applications for
   registration, and moral rights; (d) know-how, trade secrets, customer lists, proprietary
   information, proprietary processes and formulae, databases and data collections; (e) all
   source and object code, software, algorithms, architecture, structure, display screens,
   layouts, inventions, development tools; (f) all documentation and media constituting,
   describing or relating to the above, including manuals, memoranda and records; and (g) all
   other intellectual property rights related to the Business.

   "Interest" means and will be construed broadly to include any directly or indirectly held right,
   title, interest, ownership, community property interest, purchase option, right of first refusal,
   indicia of title, indicia of ownership, right of possession, or other legal, equitable, possessory
   or other interest of any kind, including as defined in the Bankruptcy Code.

   "Law" means and will be construed broadly to include any statute, code, ordinance,
   regulation, rule, common law principal, order or other law that is binding upon the Sale Assets
   or any Party, as amended from time to time.

   "Lien" means and will be construed broadly to include any encumbrance, pledge,
   hypothecation, mortgage, deed of trust, security interest, judgment lien, statutory lien,
   equitable lien, covenant, condition, restriction, notice of pending action or other lien of any
   kind, including as defined in the Bankruptcy Code.

   "Liquidated Damages" means any damages payable to Seller pursuant to Section 5.3.

   "MGSA" is defined in Recital "C".

   "Notice" means and will be construed broadly to include any notice, inquiry, request,
   demand, acknowledgement, approval, consent, acceptance, admission, ratification,
   determination, response, disapproval, objection, rejection, denial, protest, refusal, waiver or
   other communication required, desired or intended pursuant to the Agreement.

   "Notice Receipt Date" means the date upon which a Notice to a Party is deemed to have
   been received by the Party pursuant to Section 6.13.



                                         - 6 of 26 -                             APA for All Assets
                                     EXHIBIT 1 PAGE 33
Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                             Main Document   Page 38 of 140


   "Ordinary Course Expenses" is defined in Section 3.3.

   "Party" and "Parties" are defined in the Preamble.

   "Petition Date" means December 17, 2019, the date on which Debtor filed the Bankruptcy
   Case with the Bankruptcy Court.

   "Preamble" means the first paragraph of this Agreement.

   "Purchase Price" is defined in Section 3.2.

   "Purported Junior Secured Claims" means the purported secured claims against the
   Estate related to the UCC-1 statements filed by Joseph Draper (filing number: 19-
   7752285268), David Zezza (filing number: 19-7752285884), Minakami Trust (filing number:
   19-7752285521), David Heatley (filing number: 19-7752285400), and Voyager Ocean
   Limited (filing number: 19-7752285763).

   "Qualifying Bidder" means any person determined by Seller or the Bankruptcy Court to be
   qualified to purchase the Sale Assets pursuant to the competitive bidding process described
   in Section 2.4 and the Bidding Procedures.

   "Qualifying Offer" means a written offer by a Qualifying Bidder to purchase the Sale Assets
   (a) in compliance with the Bidding Procedures, (b) not revoked or in default by the offeror,
   and (b) determined by the Bankruptcy Court, or by Seller pursuant to an order of the
   Bankruptcy Court, to be an acceptable offer to purchase the Sale Assets.

   "Recitals" is defined in the Preamble.

   "Sale" means the sale of the Sale Assets pursuant to this Agreement.

   "Sale Assets" is defined in Recital "D" and, for purposes of clarity, includes the Business
   Assets described on the attached Exhibit "A", the Assigned Leases described on the attached
   Exhibit "B", and the Assigned Contracts, if any, described on the attached Exhibit "C", but not
   any of the Excluded Assets or Excluded Liabilities; provided, however, that if and to the extent
   there is any conflict between the definition of Sale Assets and the definition of Excluded
   Assets, the definition of Excluded Assets will prevail.

   "Sale Approval Motion" is defined in Section 2.1.

   "Sale Approval Order" is defined in Section 2.1.

   "Seller" is defined in the Preamble.

   "Seller Released Claims" is defined in Section 4.6.

   "Seller's Agents" means the principals, directors, officers, employees, representatives,
   agents, architects, engineers, accountants, attorneys, consultants and advisors of Seller.

   "Subordinated Replacement Lien" is defined in Section 5.4.

   "Seller's Representations" is defined in Section 4.2.

   "Trust Agreement" is defined in Section 2.3.



                                          - 7 of 26 -                           APA for All Assets
                                     EXHIBIT 1 PAGE 34
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                 Main Document   Page 39 of 140


       "Trust Approval Motion" is defined in Section 2.3.

       "Trust Approval Order" is defined in Section 2.3.

       "Trust HVACS" is defined in Section 2.3.

       "Trust Premises" is defined in Section 2.3.

       "Trust Premises Landlord" is defined in Section 2.3.

       "Trust Removal Deadline" is defined in Section 2.3.

       "Units" is defined in Recital "B".

1.2    Conventions. This Agreement incorporates the following conventions:

       (a)   The words "include", "includes" and "including" will be deemed and construed to
       be immediately followed by the words "without limitation".

       (b)    The words "will" and "shall" refer to a mandatory act or obligation, unless the context
       in which the word is used logically prohibits the application of this convention.

       (c)     The word "person" includes humans, trusts, estates, receiverships, corporations,
       limited liability companies, partnerships, joint ventures, agencies, labor unions, and federal,
       state, county or municipal governmental authorities and agencies of competent jurisdiction.

       (d)     The word "Dollars" and the symbol "$" refer to United States Dollars.

       (e)    Words or phrases denoting the singular will include the plural, those denoting the
       plural will include the singular, and those denoting gender will include all genders unless
       applying this convention would be contrary to the obvious intent of this Agreement.

       (f)     Unless otherwise expressly stated, all references to "days" will mean calendar days,
       and all references to "years" will mean calendar years.

       (g)     The term "Estate" will be deemed to include "Debtor".

1.3     Construction. This Agreement will be liberally construed to effectuate the intended Sale.
Article and Section headings are for convenience only and will not be given undue consideration
in resolving questions of construction or interpretation. Each Party is deemed to have had equal
bargaining strength in the negotiation of this Agreement and equal responsibility for the preparation
of this document, such that neither this document, nor any uncertainty or ambiguity therein, will be
arbitrarily construed or resolved against any Party pursuant to any rule of construction or other Law
to the effect that ambiguities in documents are to be construed against the drafter of the document.


                               BANKRUPTCY COURT APPROVAL

2.1    Sale Approval. The Sale and any obligation of Seller to consummate the Sale is subject to
and contingent upon an order ("Sale Approval Order") being entered by the Bankruptcy Court in
the Bankruptcy Case and becoming a Final Order, that: (a) approves this Agreement and the Sale
as a sale and assignment of all rights, titles and Interests of the Estate in and to the Sale Assets,
free and clear of Liens and Interests pursuant to 11 U.S.C. §363(b) and (f), to Buyer; (b) approves,


                                            - 8 of 26 -                            APA for All Assets
                                        EXHIBIT 1 PAGE 35
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                 Main Document   Page 40 of 140


as part of the Sale, the assumption by the Estate of, and the assignment to Buyer of, the Assigned
Leases, the Assigned Contracts, if any, and the Assigned Liabilities; (c) determines the Cure Costs
for all Assigned Contracts and Assigned Leases (without prejudice to Buyer’s right to designate any
such Assigned Contracts and Assigned Leases as Excluded Assets pursuant to Section 3.4) after
providing non-debtor counterparties to such Assigned Contracts and Assigned Leases a Bankruptcy
Court-approved period of time in which to object to such Cure Costs; (d) excludes any sale or
assignment of any Excluded Assets and any assignment or assumption of any Excluded Liabilities;
(e) approves, in the event of a Default by Buyer, the Carve-Out and Subordinated Replacement Lien;
(f) includes a determination by the Bankruptcy Court that Buyer is a good faith purchaser within the
meaning 11 U.S.C. § 363(m); (g) includes any other provisions explicitly required to appear in the
Sale Order under this Agreement; and (h) is otherwise in form and substance reasonably acceptable
to the Parties. Accordingly, within one (1) Business Day following the Execution Date, Seller will
prepare and file with the Bankruptcy Court a duly noticed motion ("Sale Approval Motion") seeking
entry of the Sale Approval Order, with a request that the Sale Approval Motion be heard on the first
available hearing date following the expiration of the twenty-one (21) day notice period set forth in
Federal Rule of Bankruptcy Procedure 2002(a)(2) and the Local Rules of the Bankruptcy Court, and
seek to have the entered Sale Approval Order become a Final Order. The Sale Approval Motion will
include a request that the Bankruptcy Court waive the fourteen (14) day stay set forth in Rule 6004(h)
of the Federal Rules of Bankruptcy Procedure.

2.2     Bidding Procedures, Break-Up Fee and Buyer Expense Reimbursement Approval.
Buyer's Offer and any obligation of Buyer to consummate the Sale is subject to and contingent upon
an order in form and substance acceptable to Buyer ("Bidding Procedures, Break-Up Fee and
Expense Reimbursement Approval Order") being entered by the Bankruptcy Court in the
Bankruptcy Case and becoming a Final Order that: (a) approves procedures ("Bidding
Procedures") to govern the competitive bidding process referenced in Section 2.4, in the form
attached as Exhibit "F" or as otherwise agreed to by the Parties (such agreement not to be
unreasonably withheld, conditioned, or delayed); (b) provided that this Agreement has not been
terminated according to its terms due to a Default by Buyer, approves the payment to Buyer upon
the consummation of an Alternative Transaction, from the proceeds of the Alternative Transaction,
of an earned fee ("Break-Up Fee") in the amount of One Hundred Five Thousand Dollars
($105,000.00), or such lesser amount as agreed by the Parties, as compensation for the value
realized by the Estate as the result of Buyer helping to create, including by tendering Buyer's Offer,
the competitive bidding environment that resulted in the consummation of an Alternative Transaction;
(c) approves, in addition to the payment of the Break-Up Fee, reimbursement to Buyer upon the
consummation of an Alternative Transaction, from the proceeds of the Alternative Transaction
("Buyer's Expense Reimbursement"), the following expenses incurred by Buyer after the
Execution Date and prior to any approval of the Alternative Transaction by the Bankruptcy Court,
with Buyer's Expense Reimbursement entitled to an allowed administrative claim pursuant to
11 U.S.C. §§503(b) and 507(a)(2): (1) any Ordinary Course Expenses paid by Buyer pursuant to
Section 3.3 or otherwise; (2) any adequate protection payments or other amounts required to be paid
in order to preserve the right to assume or reject leases or contracts pursuant to Section 3.4 paid by
Buyer; and (3) any Investigation Payment paid by Buyer pursuant to Section 3.16; (d) includes any
other provisions required to appear in the Bidding Procedures, Break-Up Fee and Expense
Reimbursement Order pursuant to this Agreement; and (e) is otherwise in form and substance
reasonably acceptable to the Parties. The Bidding Procedures, Break-Up Fee and Expense
Reimbursement Order must also provide, and the Parties hereby agree, that Buyer and Ice Bear are
permitted to directly contact service providers of Debtor (e.g., telecom, data, and
electrical/mechanical service providers) that are essential to the Energy Services Agreements



                                            - 9 of 26 -                            APA for All Assets
                                        EXHIBIT 1 PAGE 36
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                 Main Document   Page 41 of 140


described in the MGSA for the purpose of continuing services, responding to safety situations and
safeguarding Ice Bear thermal storage units that have been installed for the purpose of operating
implementing such Energy Services Agreements. Accordingly, within one (1) Business Day following
the Execution Date, Seller will prepare and file with the Bankruptcy Court a duly noticed motion
("Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Motion"), which
may also be the Sale Approval Motion, seeking entry of the Bidding Procedures, Break-Up Fee and
Expense Reimbursement Approval Order as described in this Agreement, and request that the
Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Motion be heard by the
Bankruptcy Court on shortened time at the Bankruptcy Court's first available hearing date following
the Execution Date, and Seller will seek to cause the Bidding Procedures, Break-Up Fee and
Expense Reimbursement Approval Order to become a Final Order.

2.3     Trust Agreement. The Parties are informed and therefore believe that approximately
ninety-five (95) heating, ventilating and air condition units manufactured by a third party vendor and
in the possession of the Estate (the "Trust HVACS") are stored within the leasehold premises
("Trust Premises") located at 1040 W 17th St., Unit B, Costa Mesa, California 92626, and that the
lessor of the Trust Premises ("Trust Premises Lessor") has demanded that the Trust HVACS
be removed from the Trust Premises and possession of the Trust Premises be surrendered to the
Trust Premises Lessor, by no later than the close of business on Friday, January 31, 2020
("Trust Removal Deadline"). Seller is informed and therefore believes that the Trust HVACS have
significant value to the Estate, and Buyer desires that the Trust HVACS be included as a portion of
the Sale Assets. However, the Estate presently lacks the financial and other resources required to
properly remove, store and secure the Trust HVACS pending their sale. Therefore, in order to
preserve, protect and safeguard the Trust HVACS pending the Closing or the consummation of an
Alternative Transaction, the Parties desire and hereby agree that, subject to the entry in the
Bankruptcy Case of an order ("Trust Approval Order"), in form and substance acceptable to Buyer,
approving the agreement set forth in this Section 2.3 ("Trust Agreement"), which may also be the
Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order, and the Trust
Agreement Approval Order becoming a Final Order: (a) Buyer will take immediate possession of the
Trust HVACS, and thereafter hold the Trust HVACS, in trust, for the benefit of the Estate, pending
the Closing or the consummation of an Alternative Transaction; (b) Buyer will cause the Trust
HVACS to be removed from the Trust Premises prior to the Trust Removal Deadline; (c) Buyer will
exercise commercially reasonable efforts to cause the Trust HVACS to be properly, safely and
securely stored pending the Closing or the consummation of an Alternative Transaction; and
(d) subject to the Trust Approval Order and provided Buyer obtains and maintains commercially
reasonable general public liability and vehicle insurance with coverage in the amount of not less than
One Million Dollars ($1,000,000.00), naming Seller and the Estate as named insured, against any
Claims arising from such use, Buyer may use any vehicles, trailers or fork lifts owned by the Estate
in connection with the removal and relocation of the Trust HVACS; and (f) if the Closing occurs, then
Buyer will bear all costs incurred by Buyer in connection with the performance of Buyer's obligations
pursuant to this Trust Agreement and the Trust Approval Order or, if an Alternative Transaction is
consummated, then in addition to the Break-Up Fee and any other permitted Buyer Expense
Reimbursement, Buyer will be reimbursed by the Estate, directly from the sale proceeds from the
Alternative Transaction, as part of Buyer's Expense Reimbursement, for all costs incurred by Buyer
in connection with the performance of Buyer's obligations under the Trust Agreement. Accordingly,
within one (1) Business Day following the Execution Date, Seller will prepare and file with the
Bankruptcy Court a duly noticed motion ("Trust Approval Motion"), which may also be the Bidding
Procedures, Break-Up Fee and Expense Reimbursement Approval Motion, seeking the entry of the
Trust Approval Order, and request that the Trust Approval Motion be heard by the Bankruptcy Court



                                           - 10 of 26 -                            APA for All Assets
                                        EXHIBIT 1 PAGE 37
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                                 Main Document   Page 42 of 140


on shortened time at the Bankruptcy Court's first available hearing following the Execution Date, and
Seller will seek to cause the Trust Approval Order to become a Final Order. The Trust Approval
Motion will include a request that the Bankruptcy Court waive the fourteen (14) day stay set forth in
Rule 6004(h) of the Federal Rules of Bankruptcy Procedure. The Trust Agreement is an independent
agreement between the Parties and will be binding and enforceable regardless of whether the Sale
is consummated or this Agreement is terminated; provided that, within thirty (30) days of this
Agreement being terminated or an Alternative Transaction being consummated, Seller will effectuate
the transfer of the Trust HVACs to a location such that the Trust HVACs will no longer be in the
possession of Buyer at the expense of Seller or the Estate; provided, further, that after such thirty
(30) day period, Buyer’s obligations pursuant to the Trust Agreement will terminate and Buyer will
have no liability (and no person will have any Claims against Buyer) in connection with the Trust
Agreement arising after the expiration of such period. If this Agreement is terminated, in addition to
the surviving provisions specified in Section 5.6, solely with respect to the Trust Agreement, Section
4.1, Section 4.2, Section 4.3, and Section 4.8 will survive termination as well and all rights and
remedies are preserved with respect to any Default by Buyer of the terms of the Trust Agreement.

2.4     Continued Marketing, Competitive Bidding and Sale Pursuant To Best Offer Received.
Prior to any approval by the Bankruptcy Court of the Sale Approval Motion, Seller may solicit,
propose, negotiate, counter and accept competing offers for the Sale Assets in accordance with the
Bidding Procedures, and not be in Breach or Default, or be deemed to have acted unreasonably,
improperly or in bad faith by reason of any such conduct. Seller may rank, in order of desirability as
viewed from the perspective of Seller and the Estate, all Qualifying Offers, including Buyer's Offer,
taking into consideration all differences between competing offers deemed relevant by Seller,
including: (1) the amount of the purchase price offered; (2) whether the Sale Assets would be sold
subject to, or free and clear of Liens and Interests; (3) the amount of any Brokerage Commissions,
cure amounts, adequate protection payments, storage costs, repair costs, or other costs of sale
payable by Seller pursuant to any such Qualifying Offers; and (4) the date by which the Closing
would occur. Seller may request that the Sale Approval Order authorize the sale of the Sale Assets
pursuant to the Best Offer, and that if a Sale pursuant to the Best Offer fails to occur, then pursuant
to the next most highly ranked Qualifying Offer not revoked or in breach or default by the offeror.

2.5     Cooperation. Buyer will promptly, diligently and in good faith perform all acts reasonably
requested by Seller or required by the Bankruptcy Court to cause each of the Sale Approval Order,
Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order, and Trust
Approval Order, to be entered in the Bankruptcy Case and become a Final Order, including providing
any declarations, documents and information reasonably requested by Seller or required by the
Bankruptcy Court in connection therewith, and by appearing as requested by Seller at any related
hearings before the Bankruptcy Court, and unless and until the Bankruptcy Court denies the entry
of any such order, or this Agreement is terminated in accordance with Section 5.5, Buyer will refrain
from committing, permitting, authorizing, or assisting with the commission of, any acts in frustration
or contravention of this Agreement. Seller will provide Buyer with a copy of the proposed Sale
Approval Motion, Break-Up Fee and Expense Reimbursement Approval Motion, and proposed Trust
Approval Motion, prior to the filing of those Motions, and will work in good faith with Buyer to reflect
any changes requested by Buyer prior to the filing of such motions that do not seek to increase,
reduce, waive, limit or otherwise modify the rights and obligations set forth in this Agreement.


                                            SALE TERMS

3.1    Purchase and Sale Obligation. Subject to the terms and conditions of this Agreement,
Seller will sell and assign to Buyer, and Buyer will purchase, accept and assume from Seller, all



                                            - 11 of 26 -                             APA for All Assets
                                         EXHIBIT 1 PAGE 38
  Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                                  Main Document   Page 43 of 140


rights, titles and interests of the Estate in and to the Sale Assets, as a sale and assignment free and
clear of Liens and Interests pursuant to 11 U.S.C. § 363(b) and (f), on an "AS IS", "WHERE IS" and
"WITH ALL FAULTS" basis and condition as set forth in Section 4.3, and the Sale will include the
assumption by Seller and the Estate of, and the assignment to Buyer of, the Assigned Leases and
the Assigned Contracts and the transfer to Buyer of the Assigned Liabilities, but the Sale will exclude
any sale or assignment of any Excluded Assets and any assignment or assumption of any Excluded
Liabilities.

3.2     Purchase Price. The purchase price ("Purchase Price") payable by Buyer to Seller as
consideration for the sale and assignment to Buyer of all rights, titles and interests of the Estate in
and to the Sale Assets, as a sale, transfer and assignment free and clear of Liens and Interests
pursuant to 11 U.S.C. §363(b) and (f), including the assignment to Buyer of the Assigned Leases,
and the Assigned Contracts and the performance by Seller of the other obligations of Seller under
this Agreement, is (i) the assumption of the Assigned Liabilities, (ii) the Buyer’s obligations under the
Trust Agreement, (iii) Buyer and Ice Bear’s waiver of the Conditionally Waived Unsecured Claims as
set forth in Section 3.7, (iv) Buyer’s payment of Cure Costs pursuant to Section 3.4, (v) the
Carve-Out; and (vi) the sum of Three Million Five Hundred Thousand Dollars ($3,500,000.00),
comprised and payable by Buyer to Seller as follows:

       (a)     Initial Deposit. Within one (1) Business Day of the Execution Date, Buyer will deposit
       directly with Seller a deposit ("Initial Deposit") in the sum of Three Hundred Fifty
       Thousand Dollars ($350,000.00), by delivering to Seller a valid Cashier's Check payable to
       "Thomas H. Casey, Trustee" in said amount. If the Sale is consummated, then the Initial
       Deposit will be retained by Seller for the benefit of the Estate and credited toward the payment
       of the Purchase Price. If this Agreement is terminated by Seller by reason of a Default by
       Buyer, then the Initial Deposit will be forfeited to Seller as "Liquidated Damages" as provided
       in Section 5.3, and Buyer's Secured Claim will be subject to the Carve-Out set forth in
       Section 5.4. If this Agreement is validly terminated pursuant to Section 5.5 other than by
       Seller by reason of a Default by Buyer, an Alternative Transaction is consummated, or a
       Default by Seller occurs, then Seller will promptly return the Initial Deposit to Buyer.

       (b)     Credit Bid of Buyer's Secured Claim. The Sale Approval Motion will request that
       the Sale Approval Order provide that Buyer's Secured Claim will be deemed allowed by the
       Bankruptcy Court in the amount of One Million Two Hundred Ninety-Seven Thousand Six
       Hundred Sixty-Five Dollars and Forty-Nine Cents ($1,297,665.49) and deemed secured
       pursuant to a valid senior (i.e., first priority) Lien against all assets of the Estate. Subject to
       entry of the Sale Approval Order, Buyer’s Secured Claim will (1) be applied and credited in
       said amount, at Closing, toward the payment by Buyer of the Purchase Price; (2) be deemed
       satisfied and paid by reason of such crediting; (3) remain allowed and secured pursuant to
       the terms of the Sale Approval Order in all circumstances; and (4) be subject to the Carve-
       Out provided for in Section 5.4 if the Sale to Buyer pursuant to this Agreement fails to occur
       as the result of a Default by Buyer.

       (c)     Final Payment. Prior to or at Closing, Buyer will transfer to Seller the remaining cash
       portion of the Purchase Price in the sum of One Million Eight Hundred Fifty-Two Thousand
       Three Hundred Thirty-Four Dollars and Fifty-One Cents ($1,852,334.51), by delivering to
       Seller a valid Cashier's Check payable to "Thomas H. Casey, Trustee" in said amount, in full
       and final satisfaction of the Purchase Price.

Any other payment obligations of Buyer under this Agreement, including the Cure Costs and any
Ordinary Course Expenses paid by Buyer are in addition to the Three Million Five Hundred Thousand



                                             - 12 of 26 -                             APA for All Assets
                                          EXHIBIT 1 PAGE 39
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                                 Main Document   Page 44 of 140


Dollar ($3,500,000.00) cash portion of the Purchase Price set forth in this Section 3.2.

3.3     Ordinary Course Expenses. From the period from the Execution Date until the earliest to
occur of the Closing, the approval by the Bankruptcy Court of an Alternative Transaction, or the
termination of this Agreement pursuant to Section 5.5, Buyer may directly pay, settle, or otherwise
resolve any ordinary course expenses owed by the Estate to any third party reasonably necessary
to preserve and maintain the Sale Assets, including any moving, storage, security service, utility
costs, rents, and internet service provider fees not otherwise paid by Buyer pursuant to the Trust
Agreement (the "Ordinary Course Expenses"). Further, Seller may utilize the Initial Deposit to fund
the payment by the Estate of any Ordinary Course Expenses, with the prior written consent of Buyer.
In the event any portion of the Initial Deposit is used by Seller to pay any expenses payable by Buyer
pursuant to Section 2.3 or this Section 3.3, Buyer will promptly replace the portion of the Initial
Deposit so applied (which replacement will not reduce or be credited toward the payment of the
Purchase Price). Prior to the Closing, no portion of the Initial Deposit may be used to pay (a) the
fees of Seller, in its capacity as Chapter 7 trustee, or any professional or advisor of the Estate, or
(b) any other costs and expenses, including the costs and expenses of maintaining the Excluded
Assets. The Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order will
provide that Buyer will be entitled to an allowed administrative claim under Sections 503(b) and
507(a)(2) of the Bankruptcy Code for any amounts paid by Buyer for Ordinary Course Expenses,
whether directly or for reimbursement of the Initial Deposit, which will be immediately paid with the
proceeds of an Alternative Transaction, if any, or the proceeds of any other sale of Estate assets. If,
pursuant to this Section 3.3, Buyer pays rents and other obligations with respect to any Assigned
Lease, whether directly, or indirectly by reimbursement of the Initial Deposit, Buyer will be deemed
pursuant to the Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order a
sub-lessee with respect to such Assigned Lease and will granted all related rights, including the right
of access to, and use of, the property subject to such Assigned Lease through the earlier of Closing,
termination of this Agreement, and consummation of an Alternative Transaction.

3.4     Buyer’s Designation Rights and Payment of Cure Costs. Until the occurrence of the
earliest to occur of the thirty (30) day anniversary of the date of the Closing, a Default by Buyer, the
denial by the Bankruptcy Court of the Sale Approval Motion, the denial by the Bankruptcy Court of
the Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Motion, the approval
by the Bankruptcy Court of an Alternative Transaction, or the termination of this Agreement in
accordance with the terms hereof (each, a "Designation Rights Termination Event"), Buyer may
designate, by providing Notice of such designation to Seller, of: (1) any lease between the Estate
and any third party in effect at the time of the designation to be deemed an Assigned Lease or an
Excluded Asset and Excluded Liability; (2) any contract between the Estate and any third party in
effect at the time of the designation to be deemed an Assigned Contract or an Excluded Asset and
Excluded Liability; (3) any other asset of the Estate to be deemed an Excluded Asset; and (4) any
other liability of the Estate to be deemed an Excluded Liability (collectively, "Designation Rights");
provided and on the condition that any and all adequate protection payments and other amounts
required to be paid in order to preserve the right to assume or reject any such leases or contracts
pending and following the exercise of any such Designation Rights will be timely advanced and paid
by Buyer, and: (A) if the Closing occurs, will be payable by Buyer in addition to the Purchase Price,
without being credited toward the payment of the Purchase Price; or (B) if an Alternative Transaction
is consummated, will be reimbursed by the Estate as part of Buyer's Reimbursable Expenses in
accordance with the Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval
Order. Subject to Buyer timely advancing and paying such amounts, prior to the occurrence of a
Designation Rights Termination Event, Seller will not reject, abandon, or transfer to any person other
than Buyer, any lease between the Estate and any third party, any contract between the Estate and



                                            - 13 of 26 -                             APA for All Assets
                                         EXHIBIT 1 PAGE 40
  Case 8:19-bk-14865-MW            Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                       Desc
                                   Main Document   Page 45 of 140


any third party, or any other Sale Asset. Upon the binding election by Buyer to purchase any
Assumed Contract or Assumed Lease, Buyer will pay to the non-debtor counterparty to such
Assumed Contract or Assumed Lease the associated Cure Costs.

3.5    Crucial Vendors. Seller will take all reasonable actions to maintain Debtor’s relationships
and good standing with Crucial Vendors prior to Closing; provided that Seller will not be responsible
for making any payments to Crucial Vendors except as permitted under Section 3.3.

3.6      Distribution to Purported Junior Secured Claims. The Purported Junior Secured Claims
will be subject to the proof of claim filing requirements and other claims allowance process
established by the Bankruptcy Court in the Bankruptcy Case. If, within sixty (60) days of the filing of
a proof of claim with respect to any Purported Junior Secured Claim, Seller does not object to, or
otherwise contest, the allowance of such Purported Junior Secured Claim or the related liens, Buyer
and Ice Bear will be automatically granted standing (without requirement to make a demand) to
object to, or otherwise contest, the allowance of such Purported Junior Secured Claim and the
related liens with the ability to assert, settle, and otherwise resolve any related Estate claims or
causes of action with respect to such Purported Junior Secured Claim; provided that the foregoing
will not impair or otherwise impact (i) any other person’s ability to object to, or otherwise challenge,
any Purported Junior Secured Claim or (ii) Buyer and Ice Bear’s right to file a joinder to, or otherwise
support, any objection or other challenge to any Purported Junior Secured Claim. The Sale Order
will provide that, if within ninety (90) days of the filing of a proof of claim with respect to any Purported
Junior Secured Claim, no objection or challenge to the allowance of such Purported Junior Secured
Claim or the related liens has been raised by any person, such Purported Junior Secured Claim will
be deemed allowed. Upon the allowance of any Purported Junior Secured Claim, the holder of the
Purported Junior Secured Claim will be entitled to its appropriate share of the proceeds of the Sale.
Any distributions of proceeds from the Sale to Buyer that would go to pay Purported Junior Secured
Claims if allowed will be held in escrow by Seller pending the resolution of such Purported Junior
Secured Claims as set forth in this Section 3.6.

3.7     Waiver of Conditionally Waived Unsecured Claims. Effective upon Closing, Ice Bear will
waive any recovery on account of the Conditionally Waived Unsecured Claims. As consideration for
such waiver, (a) amounts that would otherwise be distributed to the Purported Junior Secured Claims
to the extent such Purported Junior Secured Claims are not allowed as set forth in Section 3.6 and
(b) proceeds of any Claim against current or former officers or directors of Debtors will, in each case,
first be paid to reimburse Buyer and/or Ice Bear, as applicable, for any out of pocket expenses
(including professional fees) incurred in pursuing any objection or other challenge to the Purported
Junior Secured Claims or Actions against current or former officers or directors of Debtors,
as applicable, and second any remaining amounts and proceeds will be distributed seventy percent
(70%) to Ice Bear and thirty percent (30%) to the Estate. For the avoidance of doubt, notwithstanding
the foregoing waiver, if an Alternative Transaction is consummated or this Agreement is terminated,
Buyer and Ice Bear reserve all rights to assert and enforce the Conditionally Waived Unsecured
Claims, and the waiver of the Conditionally Waived Unsecured Claims set forth in this Section 3.7
will be enforceable and binding solely with respect to this Agreement and the Purchase Price
specified herein; if Buyer or Ice Bear submits a higher bid in connection with the competitive sale
process described in Section 2.4, all of Buyer and Ice Bear’s rights are reserved with respect to the
Conditionally Waived Unsecured Claims, including the option to alter the terms of this waiver
(including removing it entirely) in connection with any such higher bid. However, notwithstanding the
foregoing waiver of the Conditionally Waived Unsecured Claims, prior to the date of any auctioned
sale of the Sale Assets pursuant to the Bidding Procedures, Break-Up Fee and Expense
Reimbursement Approval Order, Seller will work in good faith with Buyer and Ice Bear to develop
and communicate, orally or in writing, to Buyer and Ice Bear, a non-binding opinion of value of the



                                              - 14 of 26 -                               APA for All Assets
                                           EXHIBIT 1 PAGE 41
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                                 Main Document   Page 46 of 140


Conditionally Waived Unsecured Claims (including their estimated pro rata share of distributions to
holders of general unsecured claims), but nothing in this sentence will impair Seller's ability to later
form a different opinion of such value, including in response to information and/or legal theories
provided by other persons.

3.8   Brokerage Commissions. There are no Brokerage Commissions payable to any person
pursuant to this Agreement.

3.9    Closing Performance. Each Party will perform all acts required of it under this Agreement
to enable the Closing to occur on or before Closing.

3.10 Seller’s Conditions to Closing. The obligation of Seller to consummate the Closing is
subject to the fulfillment of each of the following conditions (except to the extent waived by Seller in
its sole discretion):

       (a)     Delivery by Buyer of the cash component of the Purchase Price to Seller;

       (b)     Receipt by Seller of Buyer’s signature to the Bill of Sale;

       (c)     Buyer's Representations being true and correct in all material respects;

       (d)    All other acts required of Buyer pursuant to this Agreement to enable the Closing to
       occur having been performed as contemplated by this Agreement;

       (e)   The Trust Approval Order, the Bidding Procedures, Break-Up Fee and Expense
       Reimbursement Approval Order, and the Sale Order each having become a Final Order; and

       (f)   There not being any Law or order restraining, enjoining or otherwise prohibiting or
       making illegal the consummation of the Sale.

3.11 Buyer’s Conditions to Closing. The obligation of Buyer to consummate the Closing is
subject to the fulfillment of each of the following conditions (except to the extent waived by Buyer in
its sole discretion):

       (a)     Receipt by Buyer of Seller’s signature to the Bill of Sale;

       (b)     Seller's Representations being true and correct in all material respects;

       (c)    All other acts required of Seller pursuant to this Agreement to enable the Closing to
       occur having been performed as contemplated by this Agreement;

       (d)   The Trust Approval Order, the Bidding Procedures, Break-Up Fee and Expense
       Reimbursement Approval Order, and the Sale Order each having become a Final Order; and

       (e)   There not being any Law or order restraining, enjoining or otherwise prohibiting or
       making illegal the consummation of the Sale.

3.12 Closing. The consummation of the Sale ("Closing") will consist of all of the following events,
which the Parties will cause to occur concurrently: (i) the payment of the Purchase Price to Seller in
accordance with this Agreement; (ii) the exchange of duly executed identical counterpart originals of
the Bill of Sale; and (iii) the delivery by Seller to Buyer of any other documentation reasonably
requested by Buyer to effectuate the Sale.




                                            - 15 of 26 -                             APA for All Assets
                                         EXHIBIT 1 PAGE 42
  Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                                  Main Document   Page 47 of 140


3.13 Delivery and Removal of the Sale Assets. Any Sale Assets located within a premises
leased pursuant to an Assigned Lease will be deemed delivered to Buyer effective as of the Closing.
For a period of twenty (20) Business Days following the date of the Closing, Seller will make available
for pick-up and removal by Buyer during normal business hours, including if necessary on a
Saturday, any Sale Assets not located within a premises leased pursuant to an Assigned Lease.
Prior to the expiration of said twenty (20) Business Day period, Buyer, at Buyer's cost, will cause all
Sale Assets not located within a premises leased pursuant to an Assigned Lease to be relocated to
a premises maintained by Buyer, and any damage occasioned by such relocation to be remedied.

3.14 Alternate Vestee. Not later than two (2) Business Days prior to the hearing on the Sale
Motion, Buyer may designate another person to accept title to the Sale Assets upon the Closing, by
providing Notice of such designation to Seller and the Bankruptcy Court, provided that: (a) such
action will not release Buyer from any obligation or liability under this Agreement, (b) Buyer's
designee assumes all obligations and liabilities of Buyer under this Agreement pursuant to a written
assignment and assumption agreement executed by Buyer (as assignor) and Buyer's designee
(as assignee) and delivered to Seller in form and content reasonably acceptable to Seller, (c) Buyer's
designee is not an Affiliate of Debtor unless properly disclosed to and approved by Seller and the
Bankruptcy Court prior to the Closing, and (d) Buyer will provide Seller with all information regarding
Buyer's designee required to lawfully transact the Sale.

3.15 Books and Records; Inspection Rights. Following the Execution Date, upon request by
Buyer, Seller will: (a) deliver to Buyer any contracts between Buyer or Ice Bear and their customers
to which Debtor is not a party, and any business records owned by Buyer or Ice Bear, within Seller's
possession or control; and (b) Seller will make the Books and Records reasonably available for
copying by Buyer and Buyer's Agents, solely at Buyer's cost, during normal business hours. From
Closing through the resolution of the Bankruptcy Case, Buyer will promptly provide Seller with copies
of any Books and Records reasonably requested by Seller to administer the Estate. From the
Execution Date through Closing, Buyer, Ice Bear and Buyer’s Agents will be allowed, at Buyer's cost,
to inspect the Sale Assets (including data and collection of data), wherever located. Unless and until
the Closing occurs, Buyer and Ice Bear will keep strictly confidential, and will cause Buyer's Agents
to keep strictly confidential, all proprietary or confidential information regarding the Business
accessed, provided or disclosed pursuant to this Section 3.15.

3.16 Investigation Support. In addition to the payment of the Purchase Price and any other
amounts payable by Buyer pursuant to this Agreement, upon Notice of request by Seller prior to
Closing and so long as Seller has not consummated an Alternative Transaction and this Agreement
has not terminated in accordance with its terms, Buyer will promptly fund the cost, not to exceed the
sum of One Hundred Thousand Dollars ($100,000.00) absent Buyer's further written approval
("Investigation Payment"), of Seller’s investigation into any potential Claims against any current or
former directors or officers of Debtor and against any liability insurance maintained by Debtor related
to any such potential Claims, and otherwise use commercially reasonable efforts to support any such
investigation. In the event Seller undertakes any such investigation, then within thirty (30) days of
the completion of the investigation, Seller will deliver a comprehensive written report to Buyer
summarizing Seller’s findings with respect to the investigation. If Seller sells any such Claim to a
person other than Buyer, the Investigation Payment will be included as part of Buyer's Expense
Reimbursement and will be repaid from the proceeds of such sale. Nothing in this Section 3.16 will
be construed as limiting Buyer or any other person’s right to conduct their own investigation of
potential Claims against current or former directors or officers of Debtor. Nothing in this Section 3.16
will obligate Seller to initiate any such investigation, or obligate Seller to pursue any such Claim, and
in no event will Seller have any liability to any person with respect to any such investigation,
the results of any such investigation, or any such report.



                                             - 16 of 26 -                            APA for All Assets
                                          EXHIBIT 1 PAGE 43
  Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                                Main Document   Page 48 of 140


3.17 Waiver of Certain Avoidance Claims. Seller, on behalf of himself and the Estate, agrees
not to raise from the Execution Date through Closing, and to waive effective as of Closing, any
Avoidance Claims or any other Claims against customers, suppliers or vendors of the Business
(including the Crucial Vendors), including Claims arising out of Seller or the Estate’s post-petition
payments to vendors and suppliers and post-petition performance of warranty service for customers.

3.18 Ice Bear UCC-1 Filings. Within two (2) Business Days of the Execution Date, Ice Bear will
withdraw or terminate all UCC Financing Statements filed by Ice Bear against Debtor, including the
UCC Financing Statement filed with the California Secretary of State's Office on October 9, 2019,
as Document No. 19-7739635585, and the UCC Financing Statement filed with the Delaware
Secretary of State's Office on October 9, 2019, as Document No.2019-7067171.

3.19 Maintenance of Initial Deposit. Unless and until the Initial Deposit is applied, forfeited or
returned pursuant to this Agreement, Seller will maintain the Initial Deposit in a federally insured
bank approved for such purpose by the Office of the United States Trustee. No interest will be
earned by or payable to Buyer with respect to any funds deposited with Seller.


             WARRANTIES, REPRESENTATIONS, DISCLAIMERS AND WAIVERS

4.1    Representations and Warranties by Buyer.          Buyer hereby makes the following
representations and warranties ("Buyer's Representations") to Seller:

       (a)     Legal Capacity of Buyer. Buyer has the requisite power, authority and legal capacity
       to make, execute, enter into and deliver this Agreement and to perform its obligations under
       this Agreement. Any person executing and delivering this Agreement on behalf of Buyer is
       duly authorized to do so. Neither this Agreement nor the performance by Buyer of any
       obligation of Buyer under this Agreement will violate any provision of any article, by-law,
       operating agreement or partnership agreement of Buyer or any other contract, covenant,
       agreement, condition, restriction, injunction or order by which Buyer is bound.

       (b)     Buyer Represented by Legal Counsel. Buyer acted pursuant to the advice of its
       own independent legal counsel in connection with the negotiation and documentation of this
       Agreement, or was advised to obtain the advice of counsel, had reasonable opportunity to
       obtain the advice of counsel, and willfully declined to obtain the advice of counsel.

       (c)     Due Diligence and Approval of the Sale Assets. Buyer has conducted, completed
       and approved all research, investigation, review, analysis and other due diligence required
       or desired by Buyer in connection with this Agreement, the Sale Assets and the Sale, and
       hereby confirms Buyer's approval of the Sale Assets and all matters related to the Sale.

       (d)    Ability To Perform. Buyer has all funds required to timely purchase the Sale Assets,
       and the ability to timely perform all other obligations of Buyer pursuant to this Agreement.

       (e)    No Undisclosed Inducements. Buyer entered into this Agreement in reliance solely
       upon its own independent investigation and analysis of the facts and circumstances, and no
       representations, warranties or promises other than those set forth in this Agreement were
       made by Seller or any of Seller's Agents to induce Buyer to enter into this Agreement.

       (f)      Buyer’s Brokerage Commission Representation. Buyer has not engaged or
       utilized the services of any broker, sales agent or finder in connection with this Agreement or




                                           - 17 of 26 -                            APA for All Assets
                                        EXHIBIT 1 PAGE 44
  Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                               Main Document   Page 49 of 140


      the Sale, and no Brokerage Commission will be payable to any person in connection with this
      Agreement or the Sale by reason of any conduct of Buyer.

      (g)     No Financing Contingency. Seller is not providing Buyer with any financing, Buyer
      is not assuming any existing financing, and Buyer's obligation to purchase the Sale Assets
      pursuant to this Agreement is not contingent upon Buyer obtaining any financing.

      (h)     Ownership of Buyer's Secured Claim. Buyer is the owner and holder in due course
      of Buyer's Secured Claim, free and clear of Liens and Interests. Buyer has not sold,
      transferred, pledged or encumbered Buyer's Secured Claim or any interest therein. Buyer
      has not agreed to sell, transfer, pledge or encumber Buyer's Secured Claim or any interest
      therein. Pending the consummation of the Sale or termination of this Agreement, Buyer will
      not sell, transfer, pledge or encumber, or agree to sell, transfer, pledge or encumber Buyer's
      Secured Claim, or any interest therein.

      (i)     Ownership of Conditionally Waived Unsecured Claims. Buyer and/or Ice Bear
      are the owners and holders in due course of the Conditionally Waived Unsecured Claims,
      free and clear of Liens and Interests. Buyer and Ice Bear have not sold, transferred, pledged
      or encumbered the Conditionally Waived Unsecured Claims or any interest therein. Buyer
      and Ice Bear have agreed not to sell, transfer, pledge or encumber the Conditionally Waived
      Unsecured Claims or any interest therein. Pending the consummation of the Sale or
      termination this Agreement, Buyer and Ice Bear will not sell, transfer, pledge or encumber,
      or agree to sell, transfer, pledge or encumber the Conditionally Waived Unsecured Claims or
      any interest therein.

4.2    Representations and Warranties by Seller.          Seller hereby makes the following
representations and warranties ("Seller's Representations") to Buyer:

      (a)     Legal Capacity of Seller. Subject only to the Sale Approval Order being entered
      and becoming a Final Order: (1) Seller is a Chapter 7 bankruptcy trustee duly appointed by
      the Bankruptcy Court to administer the Estate and has the requisite power, authority and
      legal capacity to make, execute, enter into and deliver this Agreement and to perform the
      obligations of Seller under this Agreement, (2) any person executing and delivering this
      Agreement on behalf of Seller is duly authorized to do so; and (3) neither this Agreement nor
      the performance by Seller of any obligation of Seller under this Agreement will violate any
      provision of any article, by-law, operating agreement or partnership agreement of Seller or
      any contract, covenant, agreement, condition, restriction, injunction or order by which Seller
      is bound.

      (b)     Seller Represented by Legal Counsel. Seller acted pursuant to the advice of its
      own independent legal counsel in connection with the negotiation and documentation of this
      Agreement, or was advised to obtain the advice of counsel, had reasonable opportunity to
      obtain the advice of counsel, and willfully declined to obtain the advice of such counsel.

      (c)    No Undisclosed Inducements. Seller entered into this Agreement in reliance solely
      upon its own independent investigation and analysis of the facts and circumstances, and no
      representations, warranties or promises other than those set forth in this Agreement were
      made by Buyer or any of Buyer's Agents to induce Seller to enter into this Agreement.

      (d)      Seller’s Brokerage Commission Representation. Seller has not engaged or
      utilized the services of any broker, sales agent or finder in connection with this Agreement or




                                          - 18 of 26 -                            APA for All Assets
                                       EXHIBIT 1 PAGE 45
  Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                  Desc
                              Main Document   Page 50 of 140


      the Sale, and no Brokerage Commission will be payable to any person in connection with this
      Agreement or the Sale by reason of any conduct of Seller.

4.3   WAIVER OF IMPLIED WARRANTIES AND REPRESENTATIONS, AND "AS IS" SALE.
BUYER IS PURCHASING THE SALE ASSETS "AS IS", "WHERE IS", "WITH ALL FAULTS", AND
IN THEIR PRESENT CONDITION AND LOCATION. SELLER MAKES AND WILL BE DEEMED TO
HAVE MADE NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, REGARDING
THE SALE ASSETS, INCLUDING WITH RESPECT TO: (A) LOCATION; (B), QUANTITY, QUALITY,
SIZE, CONDITION, STATE OF REPAIR, FITNESS, OR SUITABILITY FOR INTENDED USE;
(B) OWNERSHIP, POSSESSION OR STATUS OF TITLE (PROVIDED, HOWEVER, THAT THE
SALE IS CONTINGENT UPON THE SALE APPROVAL ORDER PROVIDING THAT ALL RIGHTS,
TITLES AND INTERESTS OF SELLER, DEBTOR AND THE ESTATE IN AND TO THE SALE
ASSETS ARE BEING SOLD, TRANSFERRED AND ASSIGNED FREE AND CLEAR OF LIENS
AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b) AND (f)); (C) COMPLIANCE WITH LAWS;
(D) REQUIREMENTS FOR, VALIDITY OF, OR COMPLIANCE WITH, GOVERNMENTAL PERMITS
OR INSURANCE REQUIREMENTS; OR (E) PRESENCE, ABSENCE OR LEGALITY OF
HAZARDOUS, TOXIC OR OTHER SUBSTANCES WITHIN OR MIGRATING FROM OR THROUGH
THE SALE ASSETS (INCLUDING ASBESTOS, UREA-FORMALDEHYDE, OR ANY OTHER
HAZARDOUS MATERIAL). AS A MATERIAL INDUCEMENT TO SELLER TO ENTER INTO THIS
AGREEMENT, BUYER NOW AND FOREVER WAIVES ANY AND ALL IMPLIED WARRANTIES
AND REPRESENTATIONS REGARDING THE SALE ASSETS, INCLUDING WITH RESPECT TO
THE FORGOING MATTERS, AND NOW AND FOREVER WAIVES AND RELEASES ANY AND ALL
CLAIMS AGAINST SELLER, SELLER'S AGENTS AND THE ESTATE REGARDING ANY SUCH
MATTERS. WITHOUT LIMITING THE FORGOING, BUYER WILL RELY SOLELY ON THE SALE
APPROVAL ORDER AND UPON BUYER'S OWN INSPECTIONS, ANALYSIS AND DUE
DILIGENCE WITH RESPECT TO ALL OTHER MATTERS RELATING TO THE SALE ASSETS.

4.4    RELEASE OF CLAIMS AGAINST THE BUYER RELEASED PARTIES AND RELATED
PARTIES. AS A MATERIAL INDUCEMENT TO BUYER AND ICE BEAR TO ENTER INTO THIS
AGREEMENT, AND AS CONSIDERATION FOR THE WAIVER OF THE CONDITIONALLY
WAIVED UNSECURED CLAIMS PURSUANT TO SECTION 3.7, THE TRUST AGREEMENT SET
FORTH IN SECTION 2.3, BUYER’S AGREEMENT TO PAY ORDINARY COURSE EXPENSES,
THE CARVE-OUT FROM BUYER'S SECURED LIEN, THE CONSENT TO SELLER'S USE OF THE
INITIAL DEPOSIT TO PAY ORDINARY COURSE EXPENSES PURSUANT TO SECTION 3.3 AND
THE AGREEMENT BY BUYER TO PROMPTLY REINSTATE ANY PORTIONS OF THE INITIAL
DEPOSIT USED BY SELLER FOR SUCH PURPOSES, THE ASSUMPTION BY BUYER OF THE
ASSIGNED LIABILITES, AND THE PERFORMANCE OF THE OTHER OBLIGATIONS OF BUYER
AND ICE BEAR PURSUANT TO THIS AGREEMENT, SELLER, UPON THE CLOSING AND
FOREVER THEREAFTER, UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND
DISCHARGES ANY AND ALL CLAIMS OF DEBTOR AND/OR THE ESTATE AGAINST EACH OF
THE BUYER RELEASED PARTIES, BUYER’S AGENTS, BUYER’S AFFILIATES, ICE BEAR’S
AFFILIATES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS OF ANY KIND OR
NATURE, WHETHER AT LAW, IN EQUITY OR OTHERWISE, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, LIQUIDATED OR UNLIQUIDATED, AND CONTINGENT OR
NON-CONTINGENT, INCLUDING AVOIDANCE CLAIMS ("BUYER RELEASED CLAIMS");
PROVIDED THAT THE BUYER RELEASED CLAIMS WILL NOT INCLUDE ANY CLAIM TO
ENFORCE THE TERMS OF THIS AGREEMENT; AND PROVIDED FURTHER THAT, IF PRIOR
TO THE ENTRY OF THE SALE APPROVAL ORDER, SELLER DETERMINES, AFTER WORKING
IN GOOD FAITH WITH BUYER AND ICE BEAR TO ASSESS THE VALUE OF THE BUYER
RELEASED CLAIMS, THAT THE BUYER RELEASED CLAIMS APPEAR TO BE OF SUFFICIENT
VALUE TO THE ESTATE TO WARRANT THE TERMINATION OF THIS AGREEMENT, SELLER,



                                        - 19 of 26 -                           APA for All Assets
                                      EXHIBIT 1 PAGE 46
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                 Main Document   Page 51 of 140


AT SELLER'S OPTION, MAY, UPON TWO (2) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
BUYER, TERMINATE THIS AGREEMENT WITHOUT BEING DEEMED IN BREACH OR DEFAULT,
OR TO HAVE ACTED IMPROPERLY OR IN BAD FAITH, BY REASON OF THE TERMINATION,
BUT THE TERMINATION WILL NOT IMPAIR BUYER'S RIGHT TO RECEIVE THE BREAK-UP FEE
AND BUYER’S EXPENSE REIMBURSEMENT IF AN ALTERNATIVE TRANSACTION IS
CONSUMMATED. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SHALL NOT BE
DEEMED A RELEASE OF ANY HOLDER OF A PURPORTED JUNIOR SECURED CLAIM OR ANY
CURRENT OR FORMER OFFICER OR DIRECTOR OF DEBTOR.

4.5  RELEASE OF LIABILITY UNDER TRUST AGREEMENT. BUYER, ICE BEAR AND
BUYER’S AGENTS, ARE HEREBY IMMEDIATELY RELEASED, WAIVED, AND DISCHARGED BY
SELLER AND THE ESTATE FOR ANY CLAIMS ARISING UNDER THE TRUST AGREEMENT SO
LONG AS BUYER COMPLIES WITH THE REQUIREMENTS THEREUNDER.

4.6  RELEASE OF CLAIMS AGAINST SELLER AND SELLER’S AGENTS. BUYER AND ICE
BEAR, UPON CLOSING AND FOREVER THEREAFTER, UNCONDITIONALLY AND
IRREVOCABLY, WAIVE, RELEASE, AND DISCHARGE ANY AND ALL CLAIMS AGAINST SELLER
AND SELLER’S AGENTS, OF ANY KIND OR NATURE, AT LAW, IN EQUITY OR OTHERWISE,
KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, LIQUIDATED OR UNLIQUIDATED,
AND CONTINGENT OR NON-CONTINGENT (COLLECTIVELY, "SELLER RELEASED CLAIMS"),
PROVIDED THAT THE SELLER RELEASED CLAIMS WILL NOT INCLUDE ANY CLAIMS TO
ENFORCE THE TERMS OF THIS AGREEMENT. FOR THE AVOIDANCE OF DOUBT, THE
FOREGOING SHALL NOT BE DEEMED A RELEASE OF ANY HOLDER OF A PURPORTED
JUNIOR SECURED CLAIM OR ANY CURRENT OR FORMER OFFICER OR DIRECTOR OF
DEBTOR.

4.7    California Civil Code Section 1542 Waiver. The Parties understand and hereby knowingly
waive any benefits or protections afforded or intended by California Civil Code Section 1542, which
provides as follows:

       A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR
       OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
       HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN
       BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
       SETTLEMENT WITH DEBTOR OR RELEASED PARTY.

4.8     Truth, Accuracy, Survival and Waiver. Until the Closing occurs or this Agreement is
terminated, each Party will cause its forgoing representations and warranties to be true and accurate
in all material respects. Each representation, warranty, indemnity, disclaimer, waiver and release in
this Agreement will survive the Closing or any termination of the Agreement.                   Buyer's
Representations are for the benefit of Seller and may be waived only by Seller, and only in an express
written waiver executed by Seller. Seller's Representations are for the benefit of Buyer and may be
waived only by Buyer, and only in an express written waiver executed by Buyer.

4.9     Reservation of Rights. The Parties acknowledge that Buyer’s Offer to purchase the Sale
Assets and its entry into this Agreement will not be deemed an admission of, or otherwise indicative
of, Seller’s ownership and title of the Sale Assets. All of Buyer and Ice Bear’s rights are reserved
with respect to any Sale Assets that may be the property of Buyer or Ice Bear and, thus, not property
of the Estate.




                                           - 20 of 26 -                            APA for All Assets
                                        EXHIBIT 1 PAGE 47
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 52 of 140




                               EXHIBIT 1 PAGE 48
  Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                      Desc
                                  Main Document   Page 53 of 140


5.5    Termination.

       (a)    This Agreement may be terminated at any time by mutual written consent of each of
       the Parties.

       (b)    Upon the occurrence of a Default, the non-defaulting Party will have the right to
       terminate this Agreement by Notice to the defaulting Party with immediate effect.

       (c)      If the Closing fails to occur by March 6, 2020 or such later date as the Parties may
       agree, either Party will have the right to terminate this Agreement by written Notice to the
       other Party with immediate effect; provided that neither Party may terminate this Agreement
       pursuant to this Section 5.5(c) if the Party is in Breach or Default, or the cause of the Closing
       failing to occur by such deadline.

       (d)      Buyer may terminate this Agreement by giving Notice of such termination to Seller if:
       (a) the Bidding Procedures, Break-Up Fee and Expense Reimbursement Approval Order is
       not entered in the Bankruptcy Case and has become a Final Order by February 4, 2020, or
       such later date as may be agreed by the Parties, and the Notice Receipt Date for the Notice
       of the exercise of such right of termination occurs prior to the entry of the Bidding Procedures,
       Break-Up Fee and Expense Reimbursement Approval Order; (b) the Trust Agreement
       Approval Order has not been entered in the Bankruptcy Case and become a Final Order by
       January 29, 2020 or such later date as may be agreed by the Parties, and the Notice Receipt
       Date for the Notice of the exercise of such right of termination occurs prior to the entry of the
       Trust Agreement Approval Order, or (c) the Sale Approval Order has not been entered in the
       Bankruptcy Case and become a Final Order by February 28, 2020, or such later date as may
       be agreed by the Parties, and the Notice Receipt Date for the Notice of the exercise of such
       right of termination occurs prior to the entry of the Sale Approval Order. However, no Party
       will be required to exercise any such right of termination. This provision will not confer any
       such right of termination upon any person not a Party to this Agreement.

5.6      Effect of Valid Termination. If this Agreement is validly terminated pursuant to Section 5.5,
then except as set forth in this Section 5.6, the Parties will have no further obligations or liabilities
under this Agreement. The following portions of this Agreement will survive any such termination:
(a) all factual background information set forth in the Recitals; (b) Article 1, except that the first
sentence of Section 1.3 will be deemed deleted; (c) any right of Buyer to receive a Break-Up Fee or
Buyer Expense Reimbursement pursuant to Section 2.2, (d) Section 2.3; (e) Section 2.4;
(f) Section 3.2(a); (g) Section 3.2(b)(3); (h) Section 3.2(b)(4); (i) the last sentence of Section 3.15;
(j) the last sentence of Section 3.16; (k) Section 3.18; (l) Section 3.19; (m) Section 4.5;
(n) Section 4.7; (o) Section 5.1, provided, however, that "Breach" will be deemed to refer only to a
breach of an obligation that, pursuant to this Section 5.6, survives the termination; (p) Section 5.7,
provided, however, that "Default" will be deemed to refer only to a Default of a Breach as redefined
in clause (o) of this Section 5.6; (q) Section 5.3; (r) Section 5.4; (s) Section 5.5; (t) this Section 5.6;
and (u) Article 6; and furthermore, in no event will termination of this Agreement relieve any Party
from liability for any knowing and intentional Breach prior to the termination of any material covenant
or agreement by such Party under this Agreement if such Breach was intended to hinder, materially
delay, or prevent the Closing.




                                             - 22 of 26 -                              APA for All Assets
                                          EXHIBIT 1 PAGE 49
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                                 Main Document   Page 54 of 140



                                      GENERAL PROVISIONS

6.1     Integration. This Agreement sets forth the entire agreement between the Parties regarding
the Sale. All prior and contemporaneous negotiations understandings and agreements between the
Parties, oral or written, regarding the Sale, are hereby superseded. No person may orally modify
this Agreement, or make any oral representation regarding this Agreement or the Sale.

6.2    Amendment. No modification of, deletion from, or addition to this Agreement will be effective
unless made in writing and executed by each Party.

6.3     No Third Party Obligations. This Agreement will not confer any rights upon any person not
a Party, or obligate any Party to any person not a Party, provided, however, that this provision will
not limit the effect of the Sale Approval Order on persons not a Party to this Agreement.

6.4      Further Assurances. Each Party will promptly execute and deliver all documents and take
all actions, including the payment of money, reasonably required to effectuate the Sale and perform
its duties pursuant to this Agreement.

6.5     Expenses of Negotiation, Documentation and Performance. Each Party will bear all
costs and expenses incurred by such Party in connection with the negotiation and documentation of
this Agreement and in the performance of its obligations under this Agreement.

6.6     Joint and Several Liability. The obligations of Buyer and Ice Bear under this Agreement
will be joint and several, and the Breach or Default by one of Buyer or Ice Bear will be deemed a
Breach or Default by the other.

6.7      Time of the Essence. Time is of the essence with respect to all dates and time periods set
forth in this Agreement, such that each Party will perform all acts required of such Party pursuant to
this Agreement by the date or within the time period required pursuant to this Agreement; provided,
however, that If the date by which any obligation otherwise must be performed pursuant to this
Agreement, or any Notice otherwise must be given pursuant to this Agreement, occurs on a day
other than a Business Day, then the date by which the obligation must be performed or the Notice
must be given will be automatically extended until the next Business Day.

6.8    Governing Law, Jurisdiction and Venue. This Agreement is made under and will be
construed in accordance with and governed by the substantive laws of the State of California, without
giving effect to the principles of conflicts of law. The Parties consent to the jurisdiction of the
Bankruptcy Court and to venue in Orange County, California, for the purpose of resolving any
controversy or disagreement which may arise among the Parties with respect to this Agreement, the
Sale or the Sale Assets. It will be a material Breach of this Agreement to seek to resolve any such
controversy or disagreement in any other forum.

6.9     Waiver. The failure by any Party to enforce any provision of this Agreement will not constitute
a waiver of the right to enforce the same provision, or any other provision of this Agreement,
thereafter. No waiver by any Party of any provision of this Agreement will be deemed or constitute
a waiver of any other provision of this Agreement, whether or not similar, nor will any such waiver
constitute a continuing waiver unless otherwise expressly provided in writing.

6.10 Severability. If any provision of this Agreement is held by any court of competent jurisdiction
to be illegal, invalid or unenforceable for any reason, then the remaining portions of this Agreement
will nonetheless remain in force and effect, unless the portion of this Agreement found to be illegal,



                                            - 23 of 26 -                            APA for All Assets
                                         EXHIBIT 1 PAGE 50
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                                 Main Document   Page 55 of 140


invalid or unenforceable is so material and significant that its deletion would violate the obvious
primary purpose and intent of the Parties.

6.11 Enforcement. Subject to the provisions of this Agreement including those which relate to
venue, jurisdiction and the limitation of remedies or damages, each Party will have the right to
enforce by proceedings at law or in equity all of the provisions of this Agreement, including the right
to prosecute proceedings at law or in equity against any person who violates or attempts to violate
any of such provisions, to enjoin any such person from doing so, to cause such violation to be
remedied, and to recover damages for such violation.

6.12 Litigation Costs and Attorneys' Fees. If any Party commences legal proceedings against
any other Party to enforce this Agreement or to declare any rights or obligations under this
Agreement, then the prevailing Party will recover from the losing Party its costs of suit, including
reasonable attorneys' fees, as will be determined by the court in such proceeding.

6.13 Notices. A Notice must be made in writing and delivered to the address indicated below,
until Notice of a change of address is given by the recipient Party, after which the Notice will be
delivered to the address set forth in the recipient Party's most recent change of address Notice.
Notices by personal service, including by FedEx, will be deemed received upon delivery. Notices by
first class mail, postage prepaid, addressed as required by this Section, will be deemed received
three (3) Business Days following deposit with the United States Post Office. Rejection of a Notice,
refusal to accept a Notice, or inability to deliver a Notice because of a failure to give Notice of a
change of address, will constitute delivery. Notwithstanding the forgoing, except with respect to a
Notice of a Breach or Default, unless and until a Party gives Notice in accordance with the forgoing
requirements declaring a Beach or Default, or demanding that all future Notices be made in
accordance with the forgoing provisions, Notices may be given by email correspondence to the email
address indicated below, until Notice of a change of email address is given by the recipient Party,
and thereafter, to the recipient Party's most recent change of email address. Telephone numbers
are listed for convenience only and not for the purpose of giving Notice.

Seller:                       Thomas H. Casey, Trustee
                              Ref: Ice Energy Holdings Inc. - Case No. 8:19-bk-14865-MW
                              22342 Avenida Empresa - Suite 200
                              Rancho Santa Margarita, California 92668
                              Telephone:    (949) 766-8787, ext. 102
                              E-Mail:       tomcasey@tomcaseylaw.com

Any Notice to Seller          Weiland Golden Goodrich LLP
must also be sent to          Attention:   Michael J. Weiland
Seller's attorney at:         650 Town Center Drive - Suite 600
                              Costa Mesa, California 92660
                              Telephone:   (714) 966-1000
                              E-Mail:      mweiland@lwgfllp.com

Buyer or                      ACP Thule Investments LLC and Ice Bear SPV #1
Ice Bear:                     c/o Argo Infrastructure Partners
                              Attention:     Brice Soucy
                              650 Fifth Avenue – 17th Floor
                              New York, New York 10019
                              Telephone:     (646) 887-9380
                              E-Mail:        brice.soucy@argoip.com




                                            - 24 of 26 -                            APA for All Assets
                                         EXHIBIT 1 PAGE 51
  Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                                 Main Document   Page 56 of 140


Any Notice to Buyer            Ballard Spahr LLP
and or Ice Bear must           Attention:    Craig Solomon Ganz
also be sent to their          1 East Washington Street – Suite 2300
attorney at:                   Phoenix, Arizona 85004-2555
                               Telephone:    (602) 798-5427
                               E-Mail:       ganzc@ballardspahr.com

                               -and-

                               White & Case LLP
                               Attention:    Andrew Zatz
                               1221 Avenue of the Americas
                               New York, NY 10020-1095
                               Telephone: (212) 819-8504
                               E-Mail:       azatz@whitecase.com

      Exhibits. The following Exhibits are attached to this Agreement and incorporated into and
made a part of this Agreement as though fully set forth herein:

       Exhibit "A"     -       Description of Business Assets

       Exhibit "B"     -       Description of Assigned Leases

       Exhibit "C"     -       Description of Assigned Contracts

       Exhibit "D"     -       Description of Buyer's Secured Claim

       Exhibit "E"     -       List of Crucial Vendors

       Exhibit "F"             Proposed Bidding Procedures

6.14 Inurement. This Agreement will inure to the benefit of and be binding upon the Parties and
their respective successors, assigns, grantees, administrators and trustees, including any successor
trustee appointed in the Bankruptcy Case.

6.15 Execution. This Agreement may be executed in any number of identical counterparts, each
of which is an original, and all of which together will constitute one and the same agreement.
The delivery of an executed counterpart of a signature page to this Agreement and an initialed
counterpart of any "Liquidated Damages" clause contained in this Agreement by electronic mail
(email), electronic facsimile transmittal (fax), telecopy or other electronic means will be as effective
as the physical delivery of an executed counterpart of this Agreement.




                                            - 25 of 26 -                             APA for All Assets
                                         EXHIBIT 1 PAGE 52
  Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55           Desc
                             Main Document   Page 57 of 140

        THE UNDERSIGNED PARTIES made, executed, entered into and delivered this Agreement
effective as of the Execution Date set forth in the Preamble to this Agreement.



Seller:                   __________________________
                          Thomas H. Casey, Trustee

Buyer:                    ACP Thule Investments LLC
                          a Delaware limited liability company


                          By:    _____________________
                                 Michael Madia

                          Its:   Authorized Signatory

Ice Bear:                 Ice Bear SPV #1, LLC,
                          a Delaware limited liability company


                          By:    _____________________
                                 Michael Madia

                          Its:   Authorized Signatory




                                       - 26 of 26 -                     APA for All Assets


                                   EXHIBIT 1 PAGE 53
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 58 of 140




                             EXHIBIT 1 PAGE 54
Case 8:19-bk-14865-MW     Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                          Main Document   Page 59 of 140




                                            Exhibit "A"

                                   Description of Business Assets



         1. Units in Storage

                a. Ice Bear Thermal Energy Storage Units: 249

         2. Equipment in Storage

                a. Heating, ventilating and air conditioning units (HVACs): 266

                b. Installation and Service Parts: curbs, gutters, curbs and other
                   miscellaneous parts: 11,943

         3. Office Furniture, Fixtures and Equipment

                a. Conference tables, desks and chairs etc.

                b. Racking, Cooler Box for R&D

                c. Computers, monitors, phones, etc.

         4. Machinery, equipment, and vehicles

                a. 2005 Chevy WT5500 VIN J8BE5B16857300834

                b. 2006 Ford F150 VIN 1FTRF12W76NA34302

                c. 2010 Ford E250 Van VIN 1FTNE2EL6ADA55584

                d. 2010 Ford E250 Van VIN 1FTN2EL1ADA55587

                e. 2010 Ford F150 VIN 1FTEW1CW2AFC71733

                f.   Chevy Intercooled Turbo Diesel Flat Bed (CA Registration 7V36944)

         5. Other machinery, fixtures, and equipment

                a. Production Molds

                b. Auto Braze Equipment

                c. Machine Molds

                d. IB 30 Machine Molds

                e. Ice Bear 20

                f.   Ice Bear 40




                                   EXHIBIT 1 PAGE 55
Case 8:19-bk-14865-MW     Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55        Desc
                          Main Document   Page 60 of 140



                     g. Ice Bear 20

                     h. Forklift

                     i.    Refrigerator Leak Detector with Smart Probe

                     j.    IB30 Tooling at Agri Plastics

                     k. Forklift

              6. Intangibles and intellectual property

                     a. 16 US Patents and 32 International Patents, including:

                               i. United States Patent: 7124594

              7. Internet domain names and websites

                     a. 20 domain names, including:

                               i. www.ice-energy.com

                              ii. www.ice-energy.org

                              iii. www.iceenergy.net

                              iv. www.iceenergy.org

                              v. www.thermalicestorage.com

                              vi. www.iceairconditioning.com

                             vii. www.iceairconditioner.com

              8. Licenses, franchises, and royalties

              9. Customer lists, mailing lists, or other compilations

                     a. As stored on SalesRabbit

              10. Other intangibles, or intellectual property

                     a. CoolData Dashboard




                                 EXHIBIT 1 PAGE 56
Case 8:19-bk-14865-MW     Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55             Desc
                          Main Document   Page 61 of 140



                                        Exhibit “B”

                             Description of Assigned Leases

       1. Address: 1575 Sunflower Avenue, Costa Mesa, CA 92626

              a. End Date: June 30, 2020

              b. Landlord: RREEF CPIF 1575 Sunflower LLC

              c. Description: 16,931 square feet Industrial Warehouse, 3,500 square feet
                 office, 40 parking spaces

              d. Total Rent and Expenses (Estimate, Most Recent Payment): $17,507.83
                 per month

                      i. Monthly Base Rent: $11,590.00

       2. Address: 710 Palmyrita Ave, Building K, Unit A, Riverside, CA 92507

              a. End Date: August 31, 2020

              b. Landlord: Prologis (DCT Palmiowa LLC - DCT Industrial Trust)

              c. Description: 22,032 square feet, Industrial Warehouse

              d. Total Rent and Expenses (Estimate, Most Recent Payment): $19,053.23
                 per month

                      i. Monthly Base Rent: $13,748.00



                              Description of Rejected Leases



       1. Address: 14 East Market Street, Suite #204, Corning, NY 14840

          Landlord: BY Properties, LLC, 85 Denison Pkwy East, Ste 211, Corning, NY 14830



       2. Address: 120 El Paseo, Santa Barbara, CA 93101

          Landlord: SIMA El Paseo, LP, 1231-B State Street, Santa Barbara, CA 93101




                                 EXHIBIT 1 PAGE 57
Case 8:19-bk-14865-MW     Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55            Desc
                          Main Document   Page 62 of 140



                                         Exhibit "C”

                         Description of Assigned Contracts, If Any


       1. Subcontractor Agreements (understood to be standard forum, but subject to Buyer
          review) entered into in 2019 with the following Installation Contractors:

              a. Sanfer Electric

              b. Gomez AC

       2. Other Agreements:

              a. Energy Outlet: contract for site inspection services




                                   EXHIBIT 1 PAGE 58
Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                 Desc
                             Main Document   Page 63 of 140



                                              Exhibit "D”

                            Description of Buyer's Secured Claim

The Secured Claim is supported by the Security Interest held by Ice Bear in the Debtor as
described in Ice Bear’s agreement for the “Assignment of Credit Agreements and Security
Interest” dated 12/17/2019 regarding the Credit Facility dated February 5, 2016 and the Initial
Financing Statement (2016 0811040 Filed 2/10/2016) as perfected in the UCC-3 filing dated
12/17/2019 between DHN Capital, LLC and Ice Bear.




                                     EXHIBIT 1 PAGE 59
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                              Main Document   Page 64 of 140



                                                    Exhibit "E"

                                         List of Crucial Vendors


  #    Vendor                           Contact                        Type




  1    Kore / Wyless                    Verizon                        Cellular Data
  2    AT&T Mobility EOD, IoT & M2M     AT&T                           Cellular Data
  3    Rackspace                        Rackspace                      Server
  4    NetSuite                         Oracle America Inc.            Software
  5    Sharepoint                       Microsoft                      Software
  6    Azure                            Microsoft                      Server
  7    Costa Mesa Lease (1575           RREEF CPIF 1575 Sunflower      Office & Warehouse Lease
       Sunflower Ave)                   LLC
  8    Riverside Lease (710 Palmyrita   Prologis (DCT Palmiowa LLC -   Warehouse Lease
       Ave)                             DCT Industrial Trust)
  9    West American Insurance          Liberty Mutual Insurance       Insurance
       Company
  10   GoDaddy                          GoDaddy                        Software
  11   Docusign                         Docusign                       Software
  12   SalesRabbit                      SalesRabbit Inc                Software
  13   OSpi                             OSISoft                        Software
  14   Quickbooks                       Intuit                         Software
  15   iForm Builder                    Zerion Software                Software
  16   Firmex                           Firmex                         Software
  17   Costa Mesa Overflow Lease        CMC Family, LLC                Warehouse Lease
       (1040 W 17th Street, Unit B)
  18   Box.com                          Box                            Software
  19   Lloyd’s Syndicate                ANV Global Services, Inc.      Insurance
  20   Bluebeam                         Nemetschek                     Software
  21   Power BI                         Microsoft                      Software
  22   Microsoft Office 365             Microsoft                      Software




                                      EXHIBIT 1 PAGE 60
Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                Main Document   Page 65 of 140



                                            Exhibit “F”

                    Proposed Sale and Bidding Procedures For Sale of
                 Substantially All of the Assets of Ice Energy Holdings, Inc.

        Ice Energy Holdings, Inc. (the “Debtor”) has filed a chapter 7 case pending in the United
States Bankruptcy Court in the Central District of California (the “Bankruptcy Court”), Case No.
8:19-bk-14865-MW (the “Bankruptcy Case”). Thomas H. Casey was appointed as the chapter 7
trustee (the “Trustee”).

        On January 24, 2020, the Trustee entered into an asset purchase agreement (the
“Stalking Horse Purchase Agreement”), subject to Bankruptcy Court approval, with ACP Thule
Investments LLC (the “Stalking Horse Bidder”), pursuant to which the Stalking Horse Bidder has
agreed to purchase certain assets of the Estate described in the Stalking Horse Purchase
Agreement (the “Sale Assets”) for a purchase price of $3,500,000.00. The transaction
contemplated by the Stalking Horse Purchase Agreement is referred to as the “Sale” and is
subject to competitive bidding as set forth herein, and approval by the Bankruptcy Court pursuant
to sections 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”).

       The Bankruptcy Court granted the Trustee’s motion (“Bid Procedures Motion”) for an
order approving the process and procedures set forth below (the “Bid Procedures”) to be
employed in connection with the solicitation for higher or better bids at an auction for the sale (the
“Auction”) of the Sale Assets (as defined in the Stalking Horse Purchase Agreement), and
entered its Order on ________ __, 2020 (the “Bidding Procedures Order”). The Bid Procedures
are designed to facilitate a full and fair marketing and bidding process to maximize the value of
the Sale Assets for the benefit of the Debtor’s creditors and the Estate. The Bid Procedures Order
also approved certain procedures relating to the assumption and assignment of certain executory
contracts and unexpired leases (“Assignment Procedures”), the assumption and assignment of
which is contemplated by the Stalking Horse Purchase Agreement (collectively, the “Assumed
Contracts”).


1.     Important Dates

       Bid Deadline                                   February 18, 2020 at noon

       Objection Deadline                             February 5, 2020

       Auction & Sale Hearing                         February 19, 2020

2.     Assets to be Sold Free and Clear

        Except as otherwise provided in the definitive documentation with respect to the Sale,
the Debtor’s rights, title and interest in and to the Sale Assets shall be sold free and clear of
liens and claims to the extent set forth in Section 363 of the Bankruptcy Code.

3.     Stalking Horse

       The Stalking Horse Purchase Agreement provides that the Stalking Horse Bidder shall act
as the “stalking-horse bidder” in the Auction and, if it is not the Successful Purchaser (defined
below) shall be entitled to a break-up fee in the amount of $105,000.00 (the “Break-Up Fee”) and



                                        EXHIBIT 1 PAGE 61
Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                               Main Document   Page 66 of 140



the Buyer’s Expense Reimbursement (as defined in the Stalking Horse Purchase Agreement) to
be paid from the proceeds of an Alternative Transaction, in accordance with the Stalking Horse
Purchase Agreement and the Bid Procedures Order (collectively, the “Bid Protections”).


4.     Qualification of Bids and Bidders

       To participate in the bidding process and to have a bid considered by the Trustee, each
potential bidder must deliver a written offer or offers satisfying the below criteria (an “Initial
Overbid”). A “Qualified Bidder” is a potential bidder that delivers a binding bid that in the
Trustee’s sole discretion satisfies the following criteria set forth below (“Qualified Bid”):

       (a)     it states that the bidder offers to purchase all or any number or combination of
               the Sale Assets for cash, and/or a valid credit-bid by a secured creditor of the
               Debtor, for a purchase price in an amount of at least $3,750,000.00 in U.S.
               Dollars (“Minimum Bid”);

       (b)     it contains a closing date no later than March 6, 2020;

       (c)     it identifies the full legal name of the bidder(s) (including any members,
               shareholders or individuals with an interest in the entity);

       (d)     it includes a signed writing that the offer to purchase the Sale Assets is
               binding and irrevocable until the selection of the Successful Bidder (defined
               below), provided that if such bidder is selected as the Successful Bidder or
               Back-Up Bidder, its offer shall remain irrevocable until the earlier of (i) the
               Closing of the Sale to the Successful Bidder, and (ii) the date that is fifteen
               (15) days after the Sale Order becomes a Final Order;

       (e)     it contains confirmation that the bidder shall, if designated as such in
               accordance with these procedures, serve as the Back-Up Bidder (defined
               herein) until the consummation of the transaction pursuant to the Successful
               Bid;

       (f)     it contains confirmation it is not subject to any due diligence or financing
               contingencies of any kind, and that there are no conditions precedent to the
               bidder’s ability to enter into a definitive agreement;

       (g)     it is on the same terms as the Stalking Horse Purchase Agreement, or terms
               that the Trustee deems no less favorable in his reasonable judgment;

       (h)     it includes a proposed asset purchase agreement (the “Competing Purchase
               Agreement”) in substantially the same form as the Stalking Horse Purchase
               Agreement, duly authorized and executed by the bidder, along with a redline
               showing all changes between the Competing Purchase Agreement and the
               Stalking Horse Purchase Agreement. The Trustee shall determine, in his sole
               discretion, whether any Competing Purchase Agreement that modifies the
               Stalking Horse Purchase Agreement is a Qualified Bid;

       (i)     it includes such financial and other information that will allow the Trustee, in
               his sole discretion, to make a determination of the bidder’s financial



                                       EXHIBIT 1 PAGE 62
Case 8:19-bk-14865-MW      Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                           Main Document   Page 67 of 140



            wherewithal and its ability to consummate the Sale, including its ability to
            perform under any Assumed Contracts, which proof may be in the form of: (A)
            a letter of credit or loan commitment issued to the bidder that incudes evidence
            of the ability of the counterparty to provide such financing; (B) a current bank
            account statement and balance sheet of the bidder; (C) if the bidder is an entity
            formed for the purpose of purchasing the Sale Assets, current bank account
            statements, current balance sheets, income statements for the last two years,
            and federal income tax returns for the last two years of each of the supporting
            equity or debt holders of such bidder; or (D) evidence in such other form
            reasonably acceptable to the Trustee;

      (j)   it identifies with particularity which liabilities, executory contracts and unexpired
            leases the bidder agrees to have assumed and assigned, and is accompanied
            by evidence establishing to the Trustee’s reasonable satisfaction, the bidder’s
            ability to pay any cure amounts and provide adequate assurance of
            performance with respect to such liabilities, executory contracts and unexpired
            leases. Any counterparty to an unexpired lease or executory contract that is
            scheduled to be assumed or assigned by the buyer may request adequate
            assurance information from the Trustee’s counsel, provided however that any
            party receiving adequate assurance information from the Stalking Horse
            Bidder or any other Qualified Bidder is required to maintain the confidentiality
            of such information;

      (k)   it includes an acknowledgement and representation that the bidder: (A) has
            had an opportunity to conduct any and all required due diligence regarding the
            Sale Assets prior to making its bid; (B) has relied solely upon its own
            independent review, investigation and/or inspection of any documents and/or
            the Sale Assets in making its bid; (C) did not rely upon any written or oral
            statements, representations, promises, warranties or guaranties whatsoever,
            whether express or implied (by operation of law or otherwise) regarding the
            Sale Assets or the completeness of any information provided in connection
            therewith or with the Sale, except as expressly stated in the Competing
            Purchase Agreement;

      (l)   it specifically disclaims any right of the bidder to receive a break-up fee,
            termination fee or similar type of payment in connection with its bid, and waives
            any claim to compensation, including under section 503(b) of the Bankruptcy
            Code for making a substantial contribution;

      (m)   it is accompanied by evidence establishing, in form and substance reasonably
            satisfactory to the Trustee, that (A) the bidder is capable and qualified,
            financially, legally and otherwise, of unconditionally performing all obligations
            under the Competing Purchase Agreement, and (B) all necessary internal,
            board, and shareholder approvals related to the submission, execution,
            delivery, and closing of the Competing Purchase Agreement, have been
            obtained prior to submission of the bid;

      (n)   includes a good faith deposit in an amount equal to ten percent (10%) of the
            Qualified Bid purchase price (“Bidder Deposit”) to Trustee’s counsel in the
            form of a certified check or wire transfer at least one business day prior to the
            Sale Hearing and Auction, which shall be subject to the Deposit terms below;



                                   EXHIBIT 1 PAGE 63
Case 8:19-bk-14865-MW          Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                               Main Document   Page 68 of 140




       (o)     it contains such other information reasonably requested by the Trustee;

       (p)     it is received prior to the Bid Deadline.

       Notwithstanding the foregoing, the Trustee, in his sole discretion, may consider a bidder
or bid presented before or at the Sale Hearing or Auction to be a Qualified Bidder and Qualified
Bid, respectively. The Trustee shall notify potential bidders as soon as possible whether their bids
have been determined to be a Qualified Bid.

      The Stalking Horse Purchaser shall be deemed a Qualified Bidder and the bid reflected
in the Stalking Horse Purchase Agreement shall be deemed a Qualified Bid without
compliance with the foregoing requirements.

5.     Bid Deadline and Auction Process.

       (a)     A Qualified Bidder that desires to make a bid will deliver written and/or
               electronic copies (where available) of its bid to the Trustee’s counsel, Weiland
               Golden Goodrich, LLP, 650 Town Center Drive, Suite 600, Costa Mesa, CA
               92626, Attn: Michael Weiland, mweiland@wgllp.com, and Kerry Moynihan,
               kerry@kamlegal.com, the Trustee not later than noon (prevailing Pacific Time)
               on February 18, 2020 (the "Bid Deadline") or such other date as established
               by the Bankruptcy Court.

       (b)     Any Deposit of a Qualified Bidder (other than the Stalking Horse Bidder) shall
               be forfeited if (i) the Qualified Bidder withdraws or modifies its bid other than
               as provided herein or otherwise agreed to by the Trustee; (ii) the Qualified
               Bidder is the Back-Up Bidder and either withdraws its bid prior to the
               consummation of the Sale contemplated by the Successful Bid or breaches
               the Competing Purchase Agreement associated with its Back-Up Bid; or (iii)
               the bidder is the Successful Bidder and either withdraws the bid before the
               consummation of the sale contemplated by the Successful Bid or breaches the
               Competing Purchase Agreement associated with such bid. Otherwise, each
               Deposit will be returned to each bidder (i) as soon as practicable if the bidder
               is not determined to be a Qualified Bidder, (ii) no later than five (5) business
               days after the Sale Hearing if the bidder is not determined to be the Successful
               Bidder or Back-Up Bidder, or (iii) no later than five (5) business days after
               consummation of the Sale to the Successful Bidder if the bidder is determined
               to be the Back-Up Bidder. The Deposit is not required to be maintained in any
               interest-bearing account.

       (c)     If the Trustee determines, in his sole discretion, that no other Qualified Bid is
               received by the Bid Deadline )(or at the Sale Hearing or Auction if the Trustee,
               in his sole discretion, deems it appropriate to consider any late bid presented
               after the Bid Deadline), the Stalking Horse Bidder will be named the Successful
               Bidder and the Trustee shall request at the Sale Hearing that the Bankruptcy
               Court approve the Trustee’s entry into the Stalking Horse Purchase Agreement
               and consummation of the transactions contemplated thereby, and request that
               the Sale Order be immediately effective upon entry.




                                       EXHIBIT 1 PAGE 64
Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                     Desc
                            Main Document   Page 69 of 140



      (d)    If the Debtor receives one or more Initial Overbids the Debtor will conduct the
             auction (the “Auction”) of the Sale Assets at the Sale Hearing at the United
             States Bankruptcy Court for the Central District of California, Ronald Reagan
             Federal Building and Courthouse, 411 West Fourth Street, Suite 6135 /
             Courtroom 6C, Santa Ana, CA 92701-4593, on February 19, 2020 or such
             other date as established by the Bankruptcy Court.

      (e)   The Auction shall be governed by the following procedures:

             (i)      Qualified Bidders shall be entitled to participate in the Auction in person
                      or through counsel or such other arrangements acceptable to the
                      Trustee. Nothing herein shall be interpreted to prevent the Debtor,
                      creditors, or other interested parties from appearing at the Sale Hearing
                      or otherwise objecting to the Sale;

             (ii)     Qualified Bidders wishing to attend the Auction must have at least one
                      individual representative with authority to bind such Qualified Bidder in
                      attendance at the Auction in person;

             (iii)    the identity of each Qualified Bidder will be disclosed on the record at
                      the Auction;

             (iv)     each Qualified Bidder shall be required to confirm that it has not
                      engaged in any collusion with any other Qualified Bidder with respect
                      to the bidding or the Sale;

             (v)      each Qualified Overbidder shall be required to confirm that its Initial
                      Overbid is a good faith bona fide offer and that it intends to
                      consummate the Sale if selected as the Successful Bidder;

             (vi)     at least one (1) business day prior to the Auction, each Qualified Bidder
                      must inform the Debtor whether it intends to attend and participate in
                      the Auction; provided that in the event a Qualified Overbidder elects not
                      to attend the Auction, such Qualified Overbidder’s Initial Overbid shall
                      nevertheless remain fully enforceable against such Qualified Bidder
                      and such Initial Overbid may still be designated by the Trustee as the
                      Leading Bid (defined below), Successful Bid or the Back-Up Bid;

             (vii)    prior to the Auction, the Trustee will provide copies of the Initial Overbid
                      to the Stalking Horse Bidder which the Trustee believes, in his
                      reasonable discretion is the highest or otherwise best offer (the
                      "Starting Bid");

             (viii)   bidding will begin with the Starting Bid and continue in bidding
                      increments (each a "Subsequent Bid") providing a net value to the
                      estate of at least an additional $50,000.00 above the prior bid;

             (ix)     only Qualified Bidders will be entitled to make Subsequent Bids at the
                      Auction;




                                    EXHIBIT 1 PAGE 65
Case 8:19-bk-14865-MW       Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                    Desc
                            Main Document   Page 70 of 140



             (x)      bidding will be conducted openly with the proceeding being transcribed
                      and each Qualified Bidder being informed of the terms of the previous
                      bid (“Leading Bid”);

             (xi)     except as specifically set forth herein, for the purpose of evaluating the
                      value of the consideration provided by Subsequent Bids, the Trustee
                      will give effect to any additional liabilities to be assumed by a Qualified
                      Bidder and any additional costs which may be imposed on the Estate;

             (xii)    the Auction shall continue until, in the Trustee’s reasonable judgment,
                      there is a highest or otherwise best bid from among the Qualified Bids
                      submitted prior to or at the Auction (the “Successful Bid”, and the
                      bidder(s) making such bid, collectively, the "Successful Bidder"), and
                      communicate to those present at the Auction the identity of the
                      Successful Bidder and the details of the Successful Bid; and

             (xiii)   the next highest or otherwise best bid (the “Back-Up Bid”), as
                      determined by the Trustee in his reasonable judgment shall be required
                      to serve as a back-up bidder (the "Back-Up Bidder") and keep such
                      bid open and irrevocable until consummation of the Sale of the Assets
                      to the Successful Bidder.

6.    Selection of Successful Bid and Sale Hearing.

      (a)    The determination by the Trustee at the conclusion of the Auction of the
             Successful Bid and Back-Up Bid shall be final, subject only to approval by the
             Bankruptcy Court.

      (b)    Unless otherwise acceptable to the Trustee, within two (2) business days after
             the conclusion of the Auction, the Successful Bidder shall complete and
             execute all agreements, contracts, instruments and other documents
             evidencing and containing the terms and conditions upon which the Successful
             Bid was made.

      (c)    Within two (2) business days after the conclusion of the Auction, the Trustee
             shall file a notice with the Bankruptcy Court identifying the Successful Bidder
             and the Back-Up Bidder.

      (d)    The Trustee will sell the Sale Assets to the Successful Bidder pursuant to the
             terms of the Successful Bid upon the approval of such Successful Bid by the
             Bankruptcy Court at the Sale Hearing (as defined below).

      (e)    Following the Sale Hearing, if the Successful Bidder fails to consummate the
             approved sale because of a breach or failure to perform on the part of such
             Successful Bidder, the Back-Up Bidder will be deemed to be the new
             Successful Bidder, and the Trustee will consummate the sale with the Back-
             Up Bidder without further order of the Bankruptcy Court. The Successful Bidder
             or Back-Up Bidder with whom the Trustee consummates the sale of the Sale
             Assets shall be referred to as the “Successful Purchaser.”




                                    EXHIBIT 1 PAGE 66
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                  Desc
                              Main Document   Page 71 of 140



       (f)     Trustee specifically reserves the right to seek all available damages from a
               defaulting bidder, including the Successful Bidder or the Back-Up Bidder.

       (g)     The Trustee will seek entry of an order (the “Sale Order”) from the Bankruptcy
               Court at a hearing (the "Sale Hearing") on or before February 19, 2020
               (prevailing Pacific Time) or such other date as established by the Court, unless
               otherwise determined by the Court, to approve and authorize the Sale to the
               Successful Bidder on terms and conditions determined in accordance with
               these Bid Procedures, as approved by order of this Court (the “Bid
               Procedures Order”).

       (h)     Objections, if any, to the Sale Motion, the assumption and assignment of
               contracts, leases, and the cures thereunder (if any), and any filed supplements
               thereto, shall (i) be in writing; (ii) specify with particularity the basis of the
               objection, and (iii) be filed with the Court and simultaneously served on
               Trustee’s counsel set forth in Paragraph 5(a), and any other parties entitled to
               notice, on or before February 5, 2020 (prevailing Pacific Time) (“Objection
               Deadline”), and shall otherwise conform to the applicable Local Bankruptcy
               Rules.

7.     Closing

        Unless otherwise agreed by the Successful Bidder and the Trustee, the Sale will close
(the “Closing”) no later than five (5) business days following the Sale Order becoming a Final
Order, subject to satisfaction or waiver of all of the conditions to Closing contained in the
relevant asset purchase agreement approved by the Bankruptcy Court.

8.     Jurisdiction

        The Bankruptcy Court shall retain exclusive jurisdiction over any matter or dispute
relating to the Sale of the Sale Assets, the Bidding Procedures, the Sale Hearing, the Auction,
the Successful Bid, the Back-Up Bid, and/or any other matter that in any way relates to the
foregoing. All Qualified Bidders shall be deemed to have consented to the jurisdiction of the
Bankruptcy Court and waived any right to a jury trial in connection with any disputes relating
to the foregoing matters.

9.     Additional Procedures

      The Trustee reserves the right to adopt any other procedures reasonably necessary to
implement the Bidding Procedures, to the extent not inconsistent with the foregoing.




                                      EXHIBIT 1 PAGE 67
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                 Desc
                              Main Document   Page 72 of 140




                                     SECRETARY OF STATE
                                     STATE OF CALIFORNIA



                                      Search Certificate

SEARCH REQUESTED ON:                                                                    01/02/2020
Organization Debtor: ICE ENERGY HOLDINGS, INC

Address: NOT SPECIFIED
Date Range From: NOT SPECIFIED
Search: ALL

   * Indicates Filings that have been accepted after the Certification Date.


Original Filing #   Filing Type                 File Date     File Time   Lapse Date # of Pages

15-7460197848       State Tax Lien              04/16/2015      17:00     04/16/2025            1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS, INC
                    823 MILFORD ST, GLENDALE CA USA, 91203 1520
 Secured Party:
 Organization:      EMPLOYMENT DEVELOPMENT DEPARTMENT
                    PO BOX 826880, SACRAMENTO CA US, 94280

Amendment
Filing #            Filing Type                  File Date    File Time                # of Pages

15-74702994         Erroneous Termination        06/16/2015      17:00                          1


Original Filing #   Filing Type                 File Date     File Time   Lapse Date # of Pages

15-7462310372       State Tax Lien              04/28/2015      17:00     04/28/2025            1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS, INC
                    823 MILFORD ST, GLENDALE CA USA, 91203 1520
 Secured Party:
 Organization:      EMPLOYMENT DEVELOPMENT DEPARTMENT
                    PO BOX 826880, SACRAMENTO CA US, 94280

Amendment
Filing #            Filing Type                  File Date    File Time                # of Pages

15-74703023         Erroneous Termination        06/16/2015      17:00                          1



Document Number:      84958240003         Page 1 of 4
                                     EXHIBIT 2 PAGE 68
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55              Desc
                              Main Document   Page 73 of 140
 Continue




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7739635585       Financing Statement         10/09/2019     12:56     10/09/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.
                    1575 SUNFLOWER AVENUE, COSTA MESA CA USA, 92626
 Secured Party:
 Organization:      ICE BEAR SPV #1, LLC
                    650 FIFTH AVENUE, 17/F, NEW YORK NY USA, 10019




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7752285268       Financing Statement         12/16/2019     14:17     12/16/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.
                    120 EL PASEO, SANTA BARBARA CA USA, 93101
 Secured Party:
 Individual:        DRAPER JOSEPH
                    50 SUNNIEHOLME DRIVE, FAIRFIELD CT USA, 06824




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7752285400       Financing Statement         12/16/2019     14:19     12/16/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.
                    120 EL PASEO, SANTA BARBARA CA USA, 93101
 Secured Party:
 Individual:        HEATLEY DAVID
                    1031 W. MONTANA ST., CHICAGO IL USA, 60614




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7752285521       Financing Statement         12/16/2019     14:20     12/16/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.


Document Number:      84958240003         Page 2 of 4
                                    EXHIBIT 2 PAGE 69
Case 8:19-bk-14865-MW         Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55              Desc
                              Main Document   Page 74 of 140
 Continue




                    120 EL PASEO, SANTA BARBARA CA USA, 93101
 Secured Party:
 Organization:      MINAKAMI TRUST
                    50 SUNNIEHOLME DRIVE, FAIRFIELD CT USA, 06824




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7752285763       Financing Statement         12/16/2019     14:22     12/16/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.
                    120 EL PASEO, SANTA BARBARA CA USA, 93101
 Secured Party:
 Organization:      VOYAGER OCEAN LIMITED
                    WICKHAMS CAY II, ROAD TOWN, TORTOLA VGB, VG1110




Original Filing #   Filing Type                 File Date    File Time   Lapse Date # of Pages

19-7752285884       Financing Statement         12/16/2019     14:24     12/16/2024          1

 Debtor:
 Organization:      ICE ENERGY HOLDINGS INC.
                    120 EL PASEO, SANTA BARBARA CA USA, 93101
 Secured Party:
 Individual:        ZEZZA DAVID
                    28 PALACE GARDENS TERRACE, LONDON GBR, W8 4RP




Document Number:      84958240003         Page 3 of 4
                                    EXHIBIT 2 PAGE 70
Case 8:19-bk-14865-MW           Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                       Desc
                                Main Document   Page 75 of 140
Continue




                                                                              Total Pages:             10




The undersigned Filing Officer hereby certifies that the above listing is a record of all presently active
financing statements, tax liens, attachment liens and judgement liens, including any change
documents relating to them, which name the above debtor, subject to any above-stated search
qualifiers and are on file in my office as of 12/23/2019 at 1700 hours.

The search results herein reflect only the specific information requested. The results of this Debtor
search will not reflect variances of this name. If the Debtor is known under other personal names,
trade names, business entities, or addresses, separate searches of these names will have to be
requested and conducted. The Secretary of State, his officers and agents disclaim any and all liability
for claims resulting from other filings on which the name of the Debtor can be found in any other form
than which was requested.




                                                                              Alex Padilla
                                                                            Secretary of State


Document Number:      84958240003             Page 4 of 4
                                        EXHIBIT 2 PAGE 71
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 76 of 140




                             EXHIBIT 2 PAGE 72
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 77 of 140




                             EXHIBIT 2 PAGE 73
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 78 of 140




                             EXHIBIT 2 PAGE 74
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 79 of 140




                             EXHIBIT 2 PAGE 75
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 80 of 140




                             EXHIBIT 2 PAGE 76
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 81 of 140




                             EXHIBIT 2 PAGE 77
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 82 of 140




                             EXHIBIT 2 PAGE 78
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 83 of 140




                             EXHIBIT 2 PAGE 79
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 84 of 140




                             EXHIBIT 2 PAGE 80
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 85 of 140




                             EXHIBIT 2 PAGE 81
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 86 of 140




                                           Delaware                                                  Page 1

                                                       The First State
                                                  CERTIFICATE

         SEARCHED JANUARY 8, 2020 AT 2:50 P.M.
         FOR DEBTOR, ICE ENERGY HOLDINGS, INC.

        1 OF 10                      FINANCING STATEMENT                                20160811040
                           EXPIRATION DATE: 02/10/2021
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         3 EAST DE LA GUERRA STREET                                   ADDED     02-10-16

                         SANTA BARBARA, CA US 93101                                   REMOVED 01-05-18

   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     01-05-18

                         SANTA BARBARA, CA US 93101

   SECURED:              DHN CAPITAL, LLC

                         PO BOX 18735                                                 ADDED     02-10-16

                         IRVINE, CA US 92623

   SECURED:              ICE BEAR SPV # 1, LLC

                         650 FIFTH AVE, 17/F                                          ADDED     12-17-19

                         NEW YORK, NY US 10019



                                               F I L I N G            H I S T O R Y




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml



                                                 EXHIBIT 2 PAGE 82
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 87 of 140


                                           Delaware                                                  Page 2

                                                       The First State
     20160811040                FILED 02-10-16                  AT 2:19 P.M.     FINANCING STATEMENT

     20180112819                FILED 01-05-18                  AT 1:06 P.M.     AMENDMENT

     20199004560                FILED 12-17-19                  AT 6:09 P.M.     FULL ASSIGNMENT



        2 OF 10                      FINANCING STATEMENT                                20172633136
                           EXPIRATION DATE: 04/21/2022
   DEBTOR:               ICE ENERGY HOLDINGS, INC.

                         3 EAST DE LA GUERRA STREET                                   ADDED     04-21-17

                         SANTA BARBARA, CA US 93101

   SECURED:              DIANE STEWART

                         19111 BAYTREE LANE                                           ADDED     04-21-17

                         SONOMA, CA US 95476



                                               F I L I N G            H I S T O R Y

     20172633136                FILED 04-21-17                  AT 8:00 P.M.     FINANCING STATEMENT



        3 OF 10                      LEASE                                              20172910468
                           EXPIRATION DATE: 05/03/2022
   DEBTOR:               ICE ENERGY HOLDINGS INC.




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 83
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 88 of 140


                                           Delaware                                                  Page 3

                                                       The First State
                         3 E DE LA GUERRA STREET                                      ADDED     05-03-17

                         SANTA BARBARA, CA US 93101

   SECURED:              ROYAL BANK AMERICA LEASING,LP

                         550 TOWNSHIP LINE ROAD, SUITE 425                            ADDED     05-03-17

                         BLUE BELL, PA US 19422



                                               F I L I N G            H I S T O R Y

     20172910468                FILED 05-03-17                  AT 12:32 P.M.    LEASE



        4 OF 10                      FINANCING STATEMENT                                20180041836
                           EXPIRATION DATE: 01/02/2023
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         3 E. DE LA GUERRA ST                                         ADDED     01-02-18

                         SANTA BARBARA, CA US 93101

   SECURED:              SECURED LENDER SOLUTIONS, LLC

                         P.O. BOX 2576                                                ADDED     01-02-18

                         SPRINGFIELD, IL US 62708



                                               F I L I N G            H I S T O R Y




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 84
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 89 of 140


                                           Delaware                                                  Page 4

                                                       The First State
     20180041836                FILED 01-02-18                  AT 5:25 P.M.     FINANCING STATEMENT



        5 OF 10                      FINANCING STATEMENT                                20197067171
                           EXPIRATION DATE: 10/09/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         1575 SUNFLOWER AVENUE                                        ADDED     10-09-19

                         COSTA MESA, CA US 92626

   SECURED:              ICE BEAR SPV #1, LLC

                         650 FIFTH AVENUE, 17/F                                       ADDED     10-09-19

                         NEW YORK, NY US 10019



                                               F I L I N G            H I S T O R Y

     20197067171                FILED 10-09-19                  AT 3:46 P.M.     FINANCING STATEMENT



        6 OF 10                      FINANCING STATEMENT                                20198956562
                           EXPIRATION DATE: 12/16/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     12-16-19

                         SANTA BARBARA, CA US 93101




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 85
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 90 of 140


                                           Delaware                                                  Page 5

                                                       The First State
   SECURED:              DRAPER, JOSEPH

                         50 SUNNIEHOLME DRIVE                                         ADDED     12-16-19

                         FAIRFIELD, CT US 06824



                                               F I L I N G            H I S T O R Y

     20198956562                FILED 12-16-19                  AT 4:58 P.M.     FINANCING STATEMENT



        7 OF 10                      FINANCING STATEMENT                                20198956786
                           EXPIRATION DATE: 12/16/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     12-16-19

                         SANTA BARBARA, CA US 93101

   SECURED:              HEATLEY, DAVID

                         1031 W. MONTANA ST.                                          ADDED     12-16-19

                         CHICAGO, IL US 60614



                                               F I L I N G            H I S T O R Y

     20198956786                FILED 12-16-19                  AT 5:02 P.M.     FINANCING STATEMENT




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 86
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 91 of 140


                                           Delaware                                                  Page 6

                                                       The First State
        8 OF 10                      FINANCING STATEMENT                                20198956968
                           EXPIRATION DATE: 12/16/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     12-16-19

                         SANTA BARBARA, CA US 93101

   SECURED:              MINAKAMI TRUST

                         50 SUNNIEHOLME DRIVE                                         ADDED     12-16-19

                         FAIRFIELD, CT US 06824



                                               F I L I N G            H I S T O R Y

     20198956968                FILED 12-16-19                  AT 5:04 P.M.     FINANCING STATEMENT



        9 OF 10                      FINANCING STATEMENT                                20198957131
                           EXPIRATION DATE: 12/16/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     12-16-19

                         SANTA BARBARA, CA US 93101

   SECURED:              VOYAGER OCEAN LIMITED

                         WICKHAMS CAY II                                              ADDED     12-16-19




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 87
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                   Desc
                                       Main Document   Page 92 of 140


                                           Delaware                                                  Page 7

                                                       The First State
                         ROAD TOWN, TORTOLA,                   VG VG1110



                                               F I L I N G            H I S T O R Y

     20198957131                FILED 12-16-19                  AT 5:07 P.M.      FINANCING STATEMENT



        10 OF 10                     FINANCING STATEMENT                                20198957214
                           EXPIRATION DATE: 12/16/2024
   DEBTOR:               ICE ENERGY HOLDINGS INC.

                         120 EL PASEO                                                 ADDED     12-16-19

                         SANTA BARBARA, CA US 93101

   SECURED:              ZEZZA, DAVID

                         28 PALACE GARDENS TERRACE                                    ADDED     12-16-19

                         LONDON,         GB W84RP



                                               F I L I N G            H I S T O R Y

     20198957214                FILED 12-16-19                  AT 5:10 P.M.      FINANCING STATEMENT



                                  E N D       O F      F I L I N G          H I S T O R Y

     THE UNDERSIGNED FILING OFFICER HEREBY CERTIFIES THAT THE ABOVE
LISTING IS A RECORD OF ALL PRESENTLY EFFECTIVE FINANCING STATEMENTS,




20201541971-UCC11                                                                     Authentication: 202146382
SR# 20200148613                                                                                   Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 88
Case 8:19-bk-14865-MW                  Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55         Desc
                                       Main Document   Page 93 of 140


                                           Delaware                                        Page 8

                                                       The First State
FEDERAL TAX LIENS AND UTILITY SECURITY INSTRUMENTS FILED IN THIS
OFFICE WHICH NAME THE ABOVE DEBTOR, ICE ENERGY HOLDINGS, INC. AS OF
JANUARY 6, 2020 AT 11:59 P.M.




20201541971-UCC11                                                           Authentication: 202146382
SR# 20200148613                                                                         Date: 01-08-20
You may verify this certificate online at corp.delaware.gov/authver.shtml
                                                EXHIBIT 2 PAGE 89
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 94 of 140




                             EXHIBIT 2 PAGE 90
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 95 of 140




                             EXHIBIT 2 PAGE 91
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 96 of 140




                             EXHIBIT 2 PAGE 92
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 97 of 140




                             EXHIBIT 2 PAGE 93
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 98 of 140




                             EXHIBIT 2 PAGE 94
Case 8:19-bk-14865-MW   Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document   Page 99 of 140




                             EXHIBIT 2 PAGE 95
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 100 of 140




                              EXHIBIT 2 PAGE 96
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 101 of 140




                              EXHIBIT 2 PAGE 97
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 102 of 140




                              EXHIBIT 2 PAGE 98
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 103 of 140




                              EXHIBIT 2 PAGE 99
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 104 of 140




                             EXHIBIT 2 PAGE 100
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 105 of 140




                             EXHIBIT 2 PAGE 101
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 106 of 140




                             EXHIBIT 2 PAGE 102
EXHIBIT 3 PAGE 103
EXHIBIT 3 PAGE 104
EXHIBIT 3 PAGE 105
EXHIBIT 3 PAGE 106
EXHIBIT 3 PAGE 107
EXHIBIT 3 PAGE 108
EXHIBIT 3 PAGE 109
EXHIBIT 3 PAGE 110
EXHIBIT 3 PAGE 111
EXHIBIT 3 PAGE 112
EXHIBIT 3 PAGE 113
EXHIBIT 3 PAGE 114
EXHIBIT 3 PAGE 115
EXHIBIT 3 PAGE 116
EXHIBIT 3 PAGE 117
EXHIBIT 3 PAGE 118
EXHIBIT 3 PAGE 119
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 124 of 140




                             EXHIBIT 4 PAGE 120
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 125 of 140




                             EXHIBIT 4 PAGE 121
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 126 of 140




                             EXHIBIT 5 PAGE 122
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 127 of 140




                             EXHIBIT 6 PAGE 123
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 128 of 140




                             EXHIBIT 6 PAGE 124
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 129 of 140




                             EXHIBIT 6 PAGE 125
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 130 of 140




                             EXHIBIT 6 PAGE 126
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 131 of 140




                             EXHIBIT 6 PAGE 127
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 132 of 140




                             EXHIBIT 6 PAGE 128
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 133 of 140




                             EXHIBIT 6 PAGE 129
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 134 of 140




                             EXHIBIT 6 PAGE 130
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 135 of 140




                             EXHIBIT 6 PAGE 131
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 136 of 140




                             EXHIBIT 6 PAGE 132
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 137 of 140




                             EXHIBIT 6 PAGE 133
Case 8:19-bk-14865-MW    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                        Main Document    Page 138 of 140




                             EXHIBIT 6 PAGE 134
         Case 8:19-bk-14865-MW                    Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55                                       Desc
                                                 Main Document    Page 139 of 140



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MOTION FOR
ORDER:(1)APPROVING ASSET PURCHASE AGREEMENT AND AUTHORIZING SALE OF DEBTOR’S ASSETS FREE
AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363(b) AND (f);(2)APPROVING
COMPROMISE OF SECURED CREDITOR’S CLAIM PURSUANT TO F. R. BANKR. PROC. 9019;(3)REJECTING OR
ASSUMING AND ASSIGNING CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES;(4)APPROVING
BUYER, SUCCESSFUL BIDDER, AND ANY BACK-UP BIDDERS, AS GOOD-FAITH PURCHASERS PURSUANT TO 11
U.S.C. § 363(m);(5)AUTHORIZING PAYMENT OF UNDISPUTED LIENS AND OTHER ORDINARY COSTS OF SALE,
EXCEPT AS TO PURPORTED JUNIOR SECURED CREDITORS; MEMORANDUM OF POINTS AND AUTHORITIES;
DECLARATIONS OF THOMAS H. CASEY IN SUPPORT will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 24, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 24, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

The Honorable Mark Wallace, 411 W. 4th Street, Santa Ana, CA 92701



                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      January 24, 2020                             Kelly Adele
           Date                                   Printed Name                                                         Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
      Case 8:19-bk-14865-MW        Doc 19 Filed 01/24/20 Entered 01/24/20 21:38:55   Desc
                                  Main Document    Page 140 of 140



                                           SERVICE LIST

VIA U.S. MAIL
Ice Energy Holdings, Inc.
1575 Sunflower Avenue
Costa Mesa, CA 92626-1532
Debtor

ACP Thule Investments LLC,
C/O ARGO Infr
650 Fifth Ave, 17/F
New York, NY 10019-6108

Ice Bear SPV #1, LLC
650 Fifth Ave, 17th Floor
New York, NY 10019-6108

T.C. Collins & Associates, Inc.
c/o James E. McCormick III, , Esq.
Agent for Service of Process
3 Corporate Plaza Drive, Suite 240
Newport Beach, CA 92660

T.C. Collins & Associates, Inc.
3600 Birch Street, Suite 220
Newport Beach, CA 92660

Electronic Mail Notice List
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Caroline Djang caroline.djang@bbklaw.com,
evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com
Glen Dresser gombd@aol.com
Craig S Ganz ganzc@ballardspahr.com,
BKTDocket_West@ballardspahr.com;hartt@ballardspahr.com
Jeffrey I Golden jgolden@wgllp.com,
kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
